Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20   PageID.8911   Page 1 of 75




                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN


   UNITED STATES OF AMERICA,

         Plaintiff,

   and
                                                         Civil Action No.
   SIERRA CLUB,                                           2:10-cv-13101

         Intervenor-Plaintiff,                     Judge Bernard A. Friedman

         v.                                        Magistrate Judge R. Steven
                                                            Whalen
   DTE ENERGY COMPANY AND
   DETROIT EDISON COMPANY,

         Defendants.




                                 CONSENT DECREE




                                       i
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                                           PageID.8912               Page 2 of 75



                                               TABLE OF CONTENTS

  I.       JURISDICTION AND VENUE ........................................................................................3
  II.      APPLICABILITY ............................................................................................................. 3
  III.     DEFINITIONS .................................................................................................................. 4
  IV.      COMPLIANCE REQUIREMENTS ............................................................................... 14
  V.       PROHIBITION ON NETTING CREDITS OR OFFSETS ............................................ 25
  VI.      ENVIRONMENTAL MITIGATION PROJECT ........................................................... 25
  VII.     CIVIL PENALTY ........................................................................................................... 27
  VIII.    RESOLUTION OF CIVIL CLAIMS .............................................................................. 28
  IX.      PERIODIC REPORTING ............................................................................................... 31
  X.       REVIEW AND APPROVAL OF SUBMITTALS ......................................................... 33
  XI.      STIPULATED PENALTIES .......................................................................................... 34
  XII.     FORCE MAJEURE ........................................................................................................ 42
  XIII.    DISPUTE RESOLUTION .............................................................................................. 46
  XIV.     PERMITS ........................................................................................................................ 48
  XV.      INFORMATION COLLECTION AND RETENTION.................................................. 50
  XVI.     NOTICES ........................................................................................................................ 51
  XVII.    SALES OR TRANSFERS OF OPERATIONAL OR OWNERSHIP INTERESTS ...... 54
  XVIII.   EFFECTIVE DATE ........................................................................................................ 54
  XIX.     RETENTION OF JURISDICTION ................................................................................ 55
  XX.      MODIFICATION ........................................................................................................... 55
  XXI.     GENERAL PROVISIONS ............................................................................................. 55
  XXII.    SIGNATORIES AND SERVICE ................................................................................... 58
  XXIII.   PUBLIC COMMENT/AGENCY REVIEW ................................................................... 58
  XXIV.    TERMINATION ............................................................................................................. 59
  XXV.     26 U.S.C. SECTION 162(f)(2)(A)(ii) IDENTIFICATION ............................................ 61
  XXVI.    FINAL JUDGMENT ...................................................................................................... 62


  APPENDIX A -- ENVIRONMENTAL MITIGATION PROJECT


                                                                  ii
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                   PageID.8913       Page 3 of 75




         A.      Plaintiff, the United States of America (“United States”), on behalf of the United

  States Environmental Protection Agency (“EPA”), filed a complaint in this action on August 5,

  2010. The Court granted Plaintiff-Intervenor Sierra Club’s motion to intervene on November 23,

  2010. The United States and Sierra Club (collectively “Plaintiffs”) later amended their

  complaints, and the Court granted leave to file the amended complaints (“Complaints”) on April

  9, 2014. The Complaints allege violations of the Clean Air Act (”CAA” or “the Act”) against

  DTE Energy and Detroit Edison Company (“Defendants”).

         B.      The Complaints sought injunctive relief and civil penalties pursuant to Sections

  113(b) and 167 of the Act 42, U.S.C. §§ 7413(b) and 7477, alleging that Defendants violated: (a)

  the Prevention of Significant Deterioration (“PSD”) provisions of the Act, 42 U.S.C. §§ 7470-

  7492; (b) the nonattainment New Source Review (“Nonattainment NSR”) provisions of the Act,

  42 U.S.C. §§ 7501-7515; (c) applicable federal PSD and Nonattainment NSR regulations; and

  (d) the State Implementation Plan adopted by the State of Michigan and approved by EPA

  pursuant to Section 110 of the Act, 42 U.S.C. § 7410 (“Michigan SIP”). The Complaints allege

  that, inter alia, Defendants made major modifications to major emitting facilities, and failed to

  obtain the necessary permits and install and operate the controls necessary under the Act to

  reduce sulfur dioxide (“SO2”) and/or oxides of nitrogen (“NOx”), at certain electricity generating

  stations located in Michigan, and that such emissions damage human health and the

  environment.

         C.      Statement of the United States: The Complaints alleged major modifications at

  several of Defendants’ units, including a major modification at Monroe Unit 2 in 2010. While

  the Consent Decree resolves that claim and releases Defendants from any liability for it, none of

                                                   1
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                      PageID.8914       Page 4 of 75




  the relief in this Consent Decree is attributable to the United States’ Monroe Unit 2 2010 claim.

  It is the position of the United States that this is an appropriate exercise of its prosecutorial

  discretion in light of the specific circumstances of this case. In 2017, EPA issued a policy

  memorandum noting that the 2013 and 2017 appellate decisions in this case “have created

  uncertainty regarding the applicability of NSR permitting requirements in circumstances where

  the owner or operator of an existing major stationary source projects that proposed construction

  will not cause an increase in actual emissions that triggers NSR requirements” and concluding

  that it would therefore no longer pursue cases factually similar to the 2010 Monroe Unit 2 claim.

  See EPA Administrator, Memorandum Regarding New Source Review Preconstruction

  Permitting Requirements (Dec. 7, 2017). The Department in its independent judgment as a

  matter of prosecutorial discretion, has decided to apply EPA’s rationale to the 2010 Monroe Unit

  2 claim as well as take to heart the litigation history, which may implicate cases such as General

  Elec. Co. v. EPA, 53 F.3d 1324 (D.C. Circ. 1995). The specific circumstances described above

  are not raised by the other claims in the Complaints.

          D.      Defendants opted to retire St. Clair Unit 1 and have permanently ceased operation

  of that unit as of March 31, 2019.

          E.      Defendants do not admit any liability to Plaintiffs arising out of the transactions

  or occurrences alleged in the Complaints.

          F.      The Parties recognize, and the Court by entering this Consent Decree finds, that

  this Consent Decree has been negotiated by the Parties in good faith and will avoid further

  litigation among the Parties and that this Consent Decree is fair, reasonable, and in the public

  interest.

                                                     2
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                   PageID.8915       Page 5 of 75




         NOW, THEREFORE, with the consent of the Parties, it is hereby ORDERED,

  ADJUDGED, AND DECREED as follows:



                                    I. JURISDICTION AND VENUE

         1.      This Court has jurisdiction over this action, the subject matter herein, and the

  Parties consenting hereto, pursuant to 28 U.S.C. §§ 1331, 1345, 1355, and 1367, and pursuant to

  Sections 113, 167, and 304 of the Act, 42 U.S.C. §§ 7413, 7477, and 7604. Venue is proper in

  this District pursuant to Sections 113(b) and 304(c) of the Act, 42 U.S.C. §§ 7413(b) and

  7604(c), and 28 U.S.C. §§ 1391(b) and (c). For purposes of this Decree, or any action to enforce

  this Decree, Defendants consent to (i) the Court’s jurisdiction over this Decree and any such

  action and over Defendants and (ii) venue in in this judicial district. Except as expressly

  provided for herein, this Consent Decree shall not create any rights in or obligations of any party

  other than the Parties to this Consent Decree. Except as provided in Section XXIII (Public

  Comment) of this Consent Decree, the Parties consent to entry of this Consent Decree without

  further notice. Notwithstanding the foregoing, should this Consent Decree not be entered by this

  Court, then the waivers and consents set forth in this Section I (Jurisdiction and Venue) shall be

  null and void and of no effect.



                                        II. APPLICABILITY

         2.      Upon entry, the provisions of this Consent Decree shall apply to and be binding

  upon the United States, Sierra Club, and Defendants and their respective successors, assigns, or

  other entities or persons otherwise bound by law.

                                                   3
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                    PageID.8916       Page 6 of 75




         3.      Defendants shall provide a copy of this Consent Decree to all vendors, suppliers,

  consultants, contractors, agents, and other entities retained to perform any of the work required

  by this Consent Decree. Notwithstanding any retention of contractors, subcontractors, or agents

  to perform any work required under this Consent Decree, Defendants shall ensure that all work

  they are required to undertake is performed in accordance with the requirements of this Consent

  Decree. In any action to enforce this Consent Decree, except as expressly provided herein (e.g.,

  Section XII (Force Majeure)), Defendants shall not assert as a defense the failure of their

  officers, directors, employees, servants, agents, or contractors to take actions necessary to

  comply with this Consent Decree.



                                         III. DEFINITIONS

         4.      Every term expressly defined by this Section shall have the meaning given that

  term herein. Every other term used in this Consent Decree that is also a term used under the Act

  or in a regulation implementing the Act, including regulations approved as part of the Michigan

  SIP, shall mean in this Consent Decree what such term means under the Act or those regulations.

                 a.      A “30-Day Rolling Average Emission Rate” for a Unit shall be expressed

  as lbs/mmBTU and calculated in accordance with the following procedure: first, sum the total

  pounds of the pollutant in question emitted from the Unit during an Operating Day and the

  previous 29 Operating Days; second, sum the total heat input to the Unit in mmBTU during the

  Operating Day and the previous 29 Operating Days; and third, divide the total number of pounds

  of the pollutant emitted during the 30 Operating Days by the total heat input during the 30

  Operating Days. A new 30-Day Rolling Average Emission Rate shall be calculated for each new

                                                    4
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                   PageID.8917       Page 7 of 75




  Operating Day. Each 30-Day Rolling Average Emission Rate shall include all emissions of the

  applicable pollutant that occur during all periods within any Operating Day, including emissions

  from startup, shutdown, and Malfunction.

                 b.      A “24-Hour Rolling Average Emission Rate” for a Unit shall be expressed

  as lbs/mmBTU and calculated in accordance with the following procedure: first, sum the total

  pounds of the pollutant emitted from the Unit during an operating hour and the previous 23

  operating hours; second, sum the total heat input to the Unit in mmBTU during the operating

  hour and the previous 23 operating hours; and third, divide the total number of pounds of the

  pollutant emitted during the 24 operating hours by the total heat input during the 24 operating

  hours. A new 24-Hour Rolling Average Emission Rate shall be calculated for each new

  operating hour.

                 c.      “Baghouse” means a full stream (fabric filter or membrane) particulate

  emissions control device. In this context, full stream means that it captures the entire stream of

  exhaust gas with no concurrent bypass.

                 d.      “Belle River” means DTE’s Belle River Power Plant consisting of two

  electric utility steam-generating units designated as Unit 1 (638 MW) and Unit 2 (602 MW) and

  related equipment, located in East China Township, Michigan.

                 e.      “Boiler Island” means a Unit’s (a) fuel combustion system (including

  bunker, coal pulverizers, crusher, stoker, and fuel burners); (b) combustion air system; (c) steam

  generating system (firebox, boiler tubes, and walls); and (d) draft system (excluding the stack),

  all as further described in “Interpretation of Reconstruction,” by John B. Rasnic, U.S. EPA

  (November 25, 1986) and attachments thereto.

                                                   5
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                  PageID.8918        Page 8 of 75




                 f.     “Capital Expenditures” means all capital expenditures, as defined by

  Generally Accepted Accounting Principles (“GAAP”), as those principles exist at the Date of

  Entry of this Consent Decree, excluding the cost of installing or upgrading pollution control

  devices.

                 g.     “CEMS” or “Continuous Emission Monitoring System,” means, for

  obligations involving the monitoring of NOx, SO2, and PM emissions under this Consent Decree,

  the devices defined in 40 C.F.R. § 72.2 and installed and maintained as required by 40 C.F.R.

  Part 75.

                 h.     “Clean Air Act,” “CAA,” or “Act” means the federal Clean Air Act, 42

  U.S.C. §§ 7401-7671q, and its implementing regulations.

                 i.     “Complaints” shall mean the amended complaints filed by the United

  States and Sierra Club in this case on April 9, 2014, and May 22, 2014, respectively.

                 j.     “Consent Decree” means this Consent Decree, including Appendix A,

  which is hereto incorporated into this Consent Decree.

                 k.     “Continuously Operate” or “Continuous Operation” means that when a

  pollution control technology or combustion control is required to be continuously used at a Unit

  pursuant to this Consent Decree (including, but not limited to, SCR, FGD, ESP, Baghouse, or

  Low NOx Combustion System), it shall be operated at all times such Unit is in operation (except

  as otherwise provided by Section XII (Force Majeure)), consistent with the technological

  limitations, manufacturers’ specifications, good engineering and maintenance practices, and

  good air pollution control practices for minimizing emissions (as defined in 40 C.F.R. §

  60.11(d)) for such equipment and the Unit.

                                                  6
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                   PageID.8919       Page 9 of 75




                 l.      “Date of Entry” means the date this Consent Decree is entered by the

  Court or a motion to enter the Consent Decree is granted, whichever occurs first, as recorded on

  the Court’s docket.

                 m.      “Date of Lodging” means the date this Consent Decree is filed for lodging

  with the Clerk of the Court for the United States District Court for the Eastern District of

  Michigan.

                 n.      “Day” means calendar day unless otherwise specified in this Consent

  Decree.

                 o.      “Defendants” or “DTE” mean DTE Energy and Detroit Edison Company.

                 p.      “Electrostatic Precipitator” or “ESP” means a device for removing

  particulate matter from combustion gases by imparting an electric charge to the particles and

  then attracting them to a metal plate or screen of opposite charge before the combustion gases are

  exhausted to the atmosphere.

                 q.      “Emission Rate” for a given pollutant means the number of pounds of that

  pollutant emitted per million British thermal units of heat input (lb/mmBTU), measured in

  accordance with this Consent Decree.

                 r.      “Environmental Mitigation Project” or “Project” means the project set

  forth in Section VI (Environmental Mitigation Project) and Appendix A of this Consent Decree,

  and any other project undertaken for the purpose of fulfilling Defendants’ obligations under

  Section VI and Appendix A and approved for that purpose by EPA pursuant to Section X

  (Review and Approval of Submittals).

                 s.      “EPA” means the United States Environmental Protection Agency.

                                                   7
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                 PageID.8920       Page 10 of 75




                  t.     “Flue Gas Desulfurization System” or “FGD” means a pollution control

  device that removes sulfur compounds from a flue gas stream, including an absorber or absorbers

  utilizing lime or limestone, or a sodium based material, for the reduction of SO2 emissions.

                  u.     “Fossil Fuel” means any hydrocarbon fuel, including but not limited to

  coal, metallurgical coke, petroleum coke, petroleum oil, natural gas, or any other fuel made or

  derived from the foregoing.

                  v.     “Greenhouse Gases” means the air pollutant defined at 40 C.F.R. §

  86.1818-12(a) as of the Date of Lodging of this Consent Decree as the aggregate group of six

  greenhouse gases: carbon dioxide, nitrous oxide, methane, hydrofluorocarbons,

  perfluorocarbons, and sulfur hexafluoride. This definition continues to apply even if 40 C.F.R. §

  86.1818-12(a) is subsequently revised, stayed, vacated or otherwise modified.

                  w.     “KW” means Kilowatt or one thousand watts net.

                  x.     “lb/mmBTU” means pounds of a pollutant per million British thermal

  units of heat input.

                  y.     “Low NOx Combustion System” means burners and associated

  combustion air control equipment, including Overfire Air (if installed at the Unit), which control

  mixing characteristics of Fossil Fuel and oxygen, thus restraining the formation of NOx during

  combustion of fuel in the boiler.

                  z.     “Malfunction” means any sudden, infrequent, and not reasonably

  preventable failure of air pollution control equipment, process equipment, or a process to operate

  in a normal or usual manner. Failures that are caused in part by poor maintenance or careless

  operation are not Malfunctions.

                                                  8
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                  PageID.8921        Page 11 of 75




                 aa.    “MW” means a megawatt or one million watts.

                 bb.    “Michigan SIP” means the Michigan State Implementation Plan, and any

  amendments thereto, as approved by EPA pursuant to Section 110 of the Act, 42 U.S.C. § 7410.

                 cc.    “Monroe” means DTE’s Monroe Power Plant consisting of four electric

  utility steam-generating units designated as Unit 1 (764 MW), Unit 2 (772 MW), Unit 3 (773

  MW), and Unit 4 (765 MW) and related equipment, located in Monroe, Michigan. Consistent

  with the preamble to this agreement, all relief granted herein with respect to Monroe Unit 2 is not

  attributable to the United States’ 2010 claim relating to Monroe Unit 2.

                 dd.     “Natural Gas” means natural gas received directly or indirectly through a

  connection to an interstate pipeline transporting natural gas governed by a tariff approved by the

  Federal Energy Regulatory Commission. The Parties recognize that Natural Gas is expected to

  contain no more than 0.5 grains of sulfur per 100 standard cubic feet of Natural Gas.

                 ee.    “Netting” shall mean the process of determining whether a particular

  physical change or change in the method of operation of a major stationary source results in a

  “net emissions increase” or “net significant emissions increase” as those terms are defined at 40

  C.F.R. § 52.21(b)(3)(i) and (ii) and in the Michigan SIP.

                 ff.    “NOX” means oxides of nitrogen.

                 gg.    “NOX Allowance” means an authorization to emit a specified amount of

  NOx that is allocated or issued under an emissions trading or marketable permit program of any

  kind established under the Clean Air Act or the Michigan SIP; provided, however, that with

  respect to any such program that first applies to emissions occurring after December 31, 2018, a

  “NOx Allowance” shall include an allowance created and allocated under such program only for

                                                   9
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                   PageID.8922       Page 12 of 75




  control periods starting on or after the first anniversary of the Date of Entry of this Consent

  Decree.

                  hh.    “Nonattainment NSR” means the new source review program within the

  meaning of Part D of Subchapter I of the Act, 42 U.S.C. §§ 7501-7515 and 40 C.F.R. Part 51,

  and corresponding provisions of the federally enforceable Michigan SIP.

                  ii.    “Operating Day” or “Operating Days” means any calendar day(s) during

  which a Unit fires any fuel.

                  jj.    “Operating Hour” or “Operating Hours” means any clock hour during

  which a Unit fires any fuel.

                  kk.    “Operational or Ownership Interest” means part or all of DTE’s legal or

  equitable operational or ownership interest in any operating, non-Retired Unit. The Parties

  recognize that under this definition, Section XVII (Sales or Transfers of Operational or

  Ownership Interests) of this Consent Decree does not apply to salvage, scrap, or demolition of a

  Retired Unit.

                  ll.    “Over-Fire Air” or “OFA” means an in-furnace staged combustion control

  to reduce NOx emissions.

                  mm.    “Parties” means the United States of America, the Sierra Club, and

  Defendants. “Party” means one of the named “Parties.”

                  nn.    “PM” means total filterable particulate matter.

                  oo.    “PM CEMS” or “PM Continuous Emission Monitoring System” means

  the equipment that samples, analyzes, measures, and provides, by readings taken at frequent

  intervals, an electronic or paper record of PM emissions.

                                                   10
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                 PageID.8923      Page 13 of 75




                  pp.   “PM Control Device” means any device, including an ESP or Baghouse,

  which reduces emissions of PM.

                  qq.   “PM Emission Rate” means the number of pounds of PM emitted per

  million BTU of heat input (lb/mmBTU).

                  rr.   “Prevention of Significant Deterioration” or “PSD” means the new source

  review program within the meaning of Part C of Subchapter I of the Clean Air Act, 42 U.S.C. §§

  7470-7492 and 40 C.F.R. Part 52, and corresponding provisions of the federally enforceable

  Michigan SIP.

                  ss.   “Project Dollars” means Defendants’ expenditures and payments incurred

  or made in carrying out the Environmental Mitigation Project identified in Section VI

  (Environmental Mitigation Project) of this Consent Decree to the extent that such expenditures

  or payments both: (a) comply with the requirements set forth in Section VI (Environmental

  Mitigation Project) and Appendix A of this Consent Decree, and (b) constitute Defendants’

  direct payments for such project or Defendants’ external costs for contractors, vendors, and

  equipment.

                  tt.    “Refuel” or “Refueled” means the modification of a Unit such that the

  modified unit generates electricity solely through the combustion of Natural Gas. Nothing herein

  shall prevent the reuse of any equipment at any existing Unit provided that the unit owner applies

  for, and obtains, all required permits, including, if applicable, a PSD or Nonattainment NSR

  permit.

                  uu.   “Repower” or “Repowered” means the removal and replacement of the

  Unit components such that the replaced unit generates electricity solely through the combustion

                                                  11
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                   PageID.8924       Page 14 of 75




  of Natural Gas through the use of a combined cycle combustion turbine technology. Nothing

  herein shall prevent the reuse of any equipment at any existing unit or new emissions unit,

  provided that the Unit owner(s) applies for, and obtains, all required permits, including, if

  applicable, a PSD or Nonattainment NSR permit.

                 vv.     “Retire,” “Retired,” or “Retirement” means to permanently shut down and

  cease to operate the Unit, and to comply with applicable state and federal requirements for

  permanently ceasing operation of the Unit, including removing the Unit from Michigan’s air

  emissions inventory, and amending all applicable permits so as to reflect the permanent

  shutdown status of such Unit. The terms “Retire,” “Retired,” or “Retirement” shall not be

  construed to apply to electric synchronization motors, capacitors, switch gears, transformers,

  interconnection equipment and other non-combustion equipment and activities at the sites of

  System Units, regardless of whether such equipment was part of the System Units.

                 ww.     “Retrofit” means that the Unit must install and Continuously Operate both

  an FGD and an SCR, or equivalent pollution control technologies approved by EPA, and achieve

  and maintain the following 30-Day Rolling Average Emission Rates:

            NOx: 0.080 lb/mmBTU

            SO2: 0.060 lb/mmBTU

                 xx.     “River Rouge” means Defendants’ River Rouge Power Plant consisting of

  one electric utility steam-generating unit designated as Unit 3 (276 MW) and related equipment,

  located in River Rouge, Michigan.

                 yy.     “SCR” or “Selective Catalytic Reduction” means an air pollution control

  device for reducing NOx emissions in which ammonia (“NH3”) is added to the flue gas and then

                                                   12
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                   PageID.8925       Page 15 of 75




  passed through layers of a catalyst material. The ammonia and NOx in the flue gas stream react

  on the surface of the catalyst, forming nitrogen (“N2”) and water vapor.

                 zz.     “SO2” means sulfur dioxide.

                 aaa.    “SO2 Allowance” means an authorization to emit a specified amount of

  SO2 that is allocated or issued under an emissions trading or marketable permit program of any

  kind established under the Clean Air Act or the Michigan SIP; provided, however, that with

  respect to any such program that first applies to emissions occurring after December 31, 2018, an

  “SO2 Allowance” shall include an allowance created and allocated under such program only for

  control periods starting on or after the first anniversary of the Date of Entry of this Consent

  Decree.

                 bbb.    “State” means the State of Michigan.

                 ccc.    “St. Clair” means, for purposes of this Consent Decree, Defendants’ St.

  Clair Power Plant consisting of five electric utility steam-generating units designated as Unit 1

  (152 MW), Unit 2 (160 MW), Unit 3 (165 MW), Unit 6 (319 MW), and Unit 7 (452 MW) and

  related equipment, located in East China Township, Michigan.

                 ddd.    “Surrender” or “Surrender of Allowances” means, for purposes of SO2 or

  NOx Allowances, permanently surrendering allowances from the accounts administered by EPA

  and the State of Michigan, if applicable, so that such allowances can never be used thereafter to

  meet any compliance requirements under the CAA, a state implementation plan, or this Consent

  Decree.

                 eee.     “System” means the Belle River, Monroe, River Rouge, St. Clair, and

  Trenton Channel facilities as defined herein.

                                                   13
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                   PageID.8926          Page 16 of 75




                 fff.      “System-Wide Annual Tonnage Limitation” for a pollutant means the sum

  of the tons of the pollutant emitted from all the Units in Defendants’ System including, without

  limitations, all tons of that pollutant emitted during periods of startup, shutdown, and

  Malfunction, in the designated year.

                 ggg.      “Title V Permit” means the permit required of major sources pursuant to

  Subchapter V of the Act, 42 U.S.C. §§ 7661-7661e.

                 hhh.      “Trenton Channel” means Defendants’ Trenton Channel Power Plant

  consisting of one electric utility steam-generating unit designated as Unit 9 (536 MW) and

  related equipment, located in Trenton, Michigan.

                 iii.      “Unit” means collectively, the coal pulverizer, stationary equipment that

  feeds coal to the boiler, the boiler that produces steam for the steam turbine, the steam turbine,

  the generator, the equipment necessary to operate the generator, steam turbine, and boiler, and all

  ancillary equipment, including pollution control equipment and systems necessary for production

  of electricity. An electric steam generating station may be comprised of one or more Units.



                               IV. COMPLIANCE REQUIREMENTS

     A. Unit NOx and SO2 Requirements

         7.      Retrofit/Refuel/Repower Deadlines. By no later than the specific dates set forth

  below, Defendants shall Retrofit, Refuel, or Repower the following Units:

                        Unit Name                                Compliance Deadline
                                                               (For Each Individual Unit)
   Belle River Units 1-2                                December 31, 2030
   River Rouge Unit 3                                   December 31, 2022

                                                   14
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                    PageID.8927      Page 17 of 75




   St. Clair Units 2-3 and 6-7 and Trenton               December 31, 2022
   Channel Unit 9

  Notwithstanding the deadlines in the chart in this Paragraph, if the Midcontinent Independent

  System Operator (“MISO”) designates Trenton Channel 9 as a System Support Resource in order

  to address reliability issues in the area, the compliance deadline for Trenton Channel 9 shall be

  December 31, 2023. In addition, if MISO notifies DTE in writing that DTE is constrained from

  injecting and delivering the full generation output of the Blue Water Energy Center to the grid,

  and this would cause DTE to be short of meeting its Planning Reserve Margin Requirement or

  cause grid reliability problems, the compliance deadline for St Clair Units 2-3 and 6-7 and

  Trenton Channel 9 shall be December 31, 2023.

              8.   Notification. For each Unit listed above, Defendants shall notify Plaintiffs in

  writing which option they elect to use for that unit. This notice shall be made at least 365 days

  before the compliance deadline listed above or within 30 Days of the Effective Date, whichever

  is later.

              9.   Emissions Rates. Commencing no later than 60 Operating Days after the

  Effective Date, and continuing until the Unit is Retrofit, Refueled, or Repowered, Defendants

  shall achieve and maintain the following 30-Day Rolling Average Emission Rates for NOx and

  SO2 at each Unit individually:

              Unit Name           NOX 30-Day Rolling Average          SO2 30-Day Rolling Average
                                         Emission Rate                       Emission Rate
                                   (For Each Individual Unit)          (For Each Individual Unit)

   Belle River Units 1-2         0.290                               0.680

   Monroe Units 1-4              0.090                               0.100


                                                    15
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                 PageID.8928      Page 18 of 75




   River Rouge Unit 3          0.400                             0.700

   St. Clair Unit 2            0.470                             1.000

   St. Clair Unit 3            0.470                             1.000

   St. Clair Unit 6            0.350                             1.200

   St. Clair Unit 7            0.250                             1.200

   Trenton Channel Unit 9      0.200                             1.000


         10.     Commencing on the Effective Date, Defendants shall Continuously Operate the

  following pollution controls and any additional controls installed to comply with Paragraph 7:

       Unit Name               NOX Pollution Controls                SO2 Pollution Controls

   Belle River Units     Low NOX Combustion System
   1-2                   (including Overfire Air)
   Monroe Units 1-4      SCR                                   FGD
   River Rouge Unit 3    Low NOX Combustion System
                         (including Overfire Air)
   St. Clair Units 2-3   Low NOX Combustion System
                         (including Overfire Air)
   St. Clair Units 6-7   Low NOX Combustion System
                         (including Overfire Air)
   Trenton Channel       Low NOX Combustion System
   Unit 9                (including Overfire Air)




                                                 16
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                 PageID.8929      Page 19 of 75




     B. System NOx and SO2 Requirements

         11.     For each calendar year as specified below, Defendants’ System shall not exceed

  the corresponding System-Wide Annual Tonnage Limitation for NOx and SO2 specified below:

        Calendar Year            System-Wide Annual Tonnage              System-Wide Annual
                                      Limitation for NOx              Tonnage Limitation for SO2

   2020-2022                    23,850                              54,400

   2023-2030                    15,400                              31,800

   2031 and later years         6,400                               4,650



     C. Monitoring of NOx and SO2 Emissions

         12.     In determining a 30-Day Rolling Average Emission Rate for NOx or SO2,

  Defendants shall use emission data obtained from a CEMS in accordance with the procedures of

  40 C.F.R. Part 75, except that emissions data need not be bias adjusted and the missing data

  substitution procedures of 40 C.F.R. Part 75 shall not apply to such determinations. Diluent

  capping (i.e., 5% CO2) will be applied to the emission rate for any hours where the measured

  CO2 concentration is less than 5% following the procedures in 40 C.F.R. Part 75, Appendix F,

  Section 3.3.4.1.

         13.     For purposes of determining compliance with any System-Wide Annual Tonnage

  Limitation, Defendants shall use NOx and SO2 emission data obtained from a CEMS in

  accordance with the procedures specified in 40 C.F.R. Part 75. If a Unit is Refueled, SO2

  emissions shall be calculated using methods set forth in EPA document AP-42 or by use of a

  stack test emission factor.


                                                 17
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                  PageID.8930       Page 20 of 75




     D. Use and Surrender of NOx and SO2 Allowances

         14.     Except as may be necessary to comply with Section XI (Stipulated Penalties),

  Defendants shall not use NOx or SO2 Allowances to comply with any requirement of this

  Consent Decree, including by claiming compliance with any emission limitation required by this

  Consent Decree by using, tendering, or otherwise applying NOx or SO2 Allowances to offset any

  excess emissions.

         15.     Except as provided in this Consent Decree, Defendants shall not sell, bank, trade,

  or transfer their interest in any NOx or SO2 Allowances allocated to Units in the System. Nothing

  in this Consent Decree shall restrict Defendants’ ability to transfer NOx or SO2 Allowances

  among their own facility or general accounts.

         16.     Beginning in the first full calendar year after the Effective Date, and continuing

  each calendar year thereafter, Defendants shall Surrender all NOx and SO2 Allowances allocated

  to the Units in the System for that calendar year that Defendants do not need to meet federal

  and/or state CAA regulatory requirements for the System Units. However, NOx and SO2

  Allowances allocated to the System may be used by Defendants to meet their own federal and/or

  state CAA regulatory requirements for such Units.

         17.     Nothing in this Consent Decree shall prevent Defendants from purchasing or

  otherwise obtaining NOx or SO2 Allowances from another source for purposes of complying

  with federal and/or state CAA regulatory requirements to the extent otherwise allowed by law.

         18.     The requirements of this Consent Decree pertaining to Defendants’ use and

  Surrender of NOx and SO2 Allowances are permanent and are not subject to any termination

  provision of this Consent Decree.

                                                  18
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                   PageID.8931       Page 21 of 75




      E. Super-Compliant NOx and SO2 Allowances

          19.     Notwithstanding Subsection IV.D, in each calendar year beginning with the first

  full calendar year after the Effective Date, and continuing thereafter, Defendants may sell, bank,

  use, trade, or transfer NOx or SO2 Allowances allocated to the Units in the System that are made

  available in that calendar year solely as a result of:

                  a.      achievement and maintenance of an Emission Rate below an applicable

  30-Day Rolling Average Emission Rate; or

                  b.      compliance with Paragraph 7 before the deadline set forth in Paragraph 7

  provided that Defendants are also in compliance for that calendar year with all emission

  limitations for NOx or SO2 set forth in this Consent Decree. Defendants shall timely report the

  generation of such Super-Compliant Allowances in accordance with Section IX (Periodic

  Reporting) of this Consent Decree.


      F. Method for Surrender of NOx and SO2 Allowances

          20.     Defendants shall Surrender, or transfer to a non-profit third-party selected by

  Defendants for Surrender, all NOX and SO2 Allowances required to be Surrendered pursuant to

  Subsection IV.D by June 30 of the immediately following calendar year. Such Surrender need

  not include the specific Allowances that were allocated to System Units, so long as Defendants

  Surrender Allowances that are from the same year or an earlier year and that are equal to the

  number required to be Surrendered under this Consent Decree.

          21.     If any NOX or SO2 Allowances required to be Surrendered under this Consent

  Decree are transferred directly to a non-profit third-party, Defendants shall include a description

  of such transfer in the next report submitted to EPA pursuant to Section IX (Periodic Reporting)
                                                    19
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                       PageID.8932        Page 22 of 75




  of this Consent Decree. Such report shall: (a) identify the non-profit third-party recipient(s) of

  the Allowances and list the serial numbers of the transferred Allowances; and (b) include a

  certification by the third-party recipient(s) stating that the recipient(s) will not sell, trade, or

  otherwise exchange any of the Allowances and will not use any of the Allowances to meet any

  obligation imposed by any environmental law. No later than the third periodic report due after

  the transfer of any Allowances, Defendants shall include a statement that the third-party

  recipient(s) Surrendered the Allowances for permanent Surrender to EPA in accordance with the

  provisions of the next Paragraph within one year after Defendants transferred the Allowances to

  them. Defendants shall not have complied with the Allowance Surrender requirements of this

  Paragraph until all third-party recipient(s) have actually Surrendered the transferred Allowances

  to EPA.

          22.     For all Allowances required to be Surrendered, Defendants or the third party

  recipient(s) (as the case may be) shall, with respect to the Allowances that Defendants are to

  Surrender, ensure that an Allowance transfer request form is first submitted to EPA’s Office of

  Air and Radiation’s Clean Air Markets Division directing the transfer of such Allowances to the

  EPA Enforcement Surrender Account or to any other EPA account that EPA may direct in

  writing. Such Allowance transfer requests may be made in an electronic manner using the

  EPA’s Clean Air Markets Division Business System, or similar system provided by EPA. As

  part of submitting these transfer requests, Defendants shall ensure that the transfer of their

  Allowances are irrevocably authorized and that the source and location of the Allowances being

  Surrendered are identified by name of account and any applicable serial or other identification

  numbers or station names.

                                                      20
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                 PageID.8933       Page 23 of 75




     G. PM Emissions Reductions and Controls

                 1.     Optimization of ESPs and Baghouses

         23.     By no later than 60 Operating Days from the Effective Date, and continuing

  thereafter, Defendants shall Continuously Operate each PM Control Device on each Unit in the

  System and use good air pollution control practices to maximize PM emission reductions at all

  times each Unit is in operation. Defendants shall:

                 a.     at a minimum, to the extent practicable: (i) fully energize each section of

  the ESP for each Unit, where applicable; (ii) operate automatic control systems on each ESP to

  maximize PM collection efficiency, where applicable; (iii) maintain power levels delivered to the

  ESPs, consistent with manufacturers’ specifications, the operational design of the Unit, and good

  engineering practices; and (iv) evaluate and restore the plate-cleaning and discharge-electrode-

  cleaning systems for the ESPs at each Unit by varying the cycle time, cycle frequency, rapper-

  vibrator intensity, and number of strikes per cleaning event; and

                 b.      during the next planned Unit outage (or unplanned outage of sufficient

  length), optimize the PM controls on that Unit by inspecting for and repairing any failed ESP

  section and any openings in ESP casings, ductwork, and expansion joints to minimize air

  leakage.

                 2.     PM Emissions Rates

         24.     Commencing no later than 60 Operating Days after the Effective Date,

  Defendants shall achieve and maintain the following PM Emissions Rates:

                 a.     Monroe Units 1 through 4: Defendants shall achieve and maintain a 24-

  Hour Rolling Average Emission Rate for PM of no greater than 0.011 lb/mmBTU for each Unit.

                                                  21
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                   PageID.8934      Page 24 of 75




  Each 24-Hour Rolling Average Emission Rate shall include all emissions that occur during all

  periods of operation, including startup, shutdown, and Malfunction.

                 b.      Belle River Units 1 and 2: Defendants shall achieve and maintain a 24-

  Hour Rolling Average Emission Rate for PM of no greater than 0.030 lb/mmBTU for each Unit

  for all periods of operation, including shutdown and Malfunction, other than periods of Startup,

  as defined at 40 C.F.R. § 63.10042. In calculating each 24-Hour Rolling Average Emission Rate

  for PM, any hour that includes periods of Startup, as defined at 40 C.F.R. § 63.10042, shall not

  be considered an Operating Hour for purposes of that calculation. During periods of Startup,

  Defendants shall comply with the work practice standards at Table 3 of 40 C.F.R. Subpart

  UUUUU for the applicable PM pollution control devices.

                 c.      River Rouge Unit 3, St. Clair Units 2, 3, 6, and 7, and Trenton Channel 9:

  Defendants shall achieve and maintain a 30-Day Rolling Average Emission Rate for PM of no

  greater than 0.030 lb/mmBTU for each Unit.

                 3.      PM CEMS

         25.     In determining the PM Emissions Rates, Defendants shall use the PM CEMS

  installed at each unit. The PM CEMS shall be comprised of a continuous particle mass monitor

  measuring filterable particulate matter concentration, directly or indirectly, on an hourly average

  basis and a diluent monitor used to convert the concentration to units expressed in lb/mmBTU.

  The PM CEMS installed at each Unit must be appropriate for the anticipated stack conditions

  and capable of measuring filterable PM concentrations on an hourly average basis. Defendants

  shall maintain, in an electronic database, the hourly average emission values of all PM CEMS in



                                                  22
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                  PageID.8935       Page 25 of 75




  lb/mmBTU. Except for periods of monitor Malfunction, maintenance, or repair, Defendants

  shall operate the PM CEMS at all times when the Unit it serves is operating.

         26.     In maintaining and operating the PM CEMS required under this Consent Decree,

  Defendants shall use the criteria set forth in 40 C.F.R. Part 60, Appendix B, Performance

  Specification 11, and 40 C.F.R. Part 60, Appendix F, Procedure 2. With respect to relative

  correlation audits, Defendants must conduct such audits no less frequently than once every 12

  operating quarters1, or earlier if the characteristics of the PM or gas change such that the PM

  CEMS measurement technology is no longer valid. For each Unit at which Defendants install,

  certify, operate, and maintain a PM CEMS, Defendants may use the procedures specified in 40

  C.F.R. § 63.10010(i)(1)-(3) (including the specified temperature) for purposes of correlating the

  PM CEMS under this Consent Decree. Diluent capping (i.e., 5% CO2) will be applied to the PM

  rate data for any hours where the measured CO2 concentration is less than 5% following the

  procedures in 40 C.F.R. Part 75, Appendix F, Section 3.3.4.1. Defendants shall operate the PM

  CEMS in accordance with all EPA reviewed QA/QC protocols. Compliance with the PM CEMS

  correlation and quality assurance procedures in 40 C.F.R. Part 63, Subpart UUUUU constitutes

  compliance with this Paragraph.




  1
   An “operating quarter,” for the purpose of this Paragraph, is any calendar quarter during which
  a boiler operates 168 hours or more.
                                                  23
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                    PageID.8936       Page 26 of 75




                  V. PROHIBITION ON NETTING CREDITS OR OFFSETS

         27.     Emission reductions that result from actions to be taken by Defendants after the

  Date of Entry to comply with the requirements of this Consent Decree shall not be considered as

  a creditable contemporaneous emission decrease for the purpose of obtaining a Netting credit or

  offset under the CAA’s Nonattainment NSR and PSD programs, and shall not be used in any

  way to determine whether or not a project would result in either a “significant emissions

  increase” or a “significant net emissions increase” under the Nonattainment NSR and PSD

  programs.

         28.     The limitations on the generation and use of Netting credits and offsets set forth in

  the previous Paragraph do not apply to emission reductions achieved by a particular System Unit

  that are greater than those required under this Consent Decree for that particular System Unit.

  For purposes of this Paragraph, emission reductions from a System Unit are greater than those

  required under this Consent Decree if they result from such Unit’s compliance with federally-

  enforceable emission limits that are more stringent than those limits imposed on the Unit under

  this Consent Decree and under applicable provisions of the CAA or the Michigan SIP.

         29.     Nothing in this Consent Decree is intended to preclude the emission reductions

  generated under this Consent Decree from being considered by the applicable state regulatory

  agency or EPA for the purpose of attainment demonstrations submitted pursuant to § 110 of the

  Act, 42 U.S.C. § 7410, or in determining impacts on National Ambient Air Quality Standards,

  PSD increment, or air quality related values, including visibility, in a Class I area.




                                                    24
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                    PageID.8937       Page 27 of 75




                        VI. ENVIRONMENTAL MITIGATION PROJECT

         30.       Defendants shall implement the Environmental Mitigation Project (“Project”)

  described in Appendix A to this Consent Decree in compliance with the approved plans and

  schedules for the Project and other terms of this Consent Decree.

         31.       Defendants shall maintain, and present to Plaintiffs upon request, documents to

  substantiate the completion of the Project described in Appendix A, and shall provide these

  documents to Plaintiffs within 30 Days following such request.

         32.       All plans and reports prepared by Defendants pursuant to the requirements of this

  Section of the Consent Decree and required to be submitted to Plaintiffs shall be publicly

  available from Defendants without charge in paper or electronic format.

         33.       With respect to the Project, Defendants certify the truth and accuracy of each of

  the following:

                   a.     That, as of the date of executing this Decree, Defendants are not required

  to perform or develop the Project by any federal, state, or local law or regulation and are not

  required to perform or develop the Project by agreement, grant, or as injunctive relief awarded in

  any other action in any forum;

                   b.     That, as of the date of executing this Decree, the Project is not a Project

  that Defendants were planning or intending to construct, perform, or implement other than in

  settlement of the claims resolved in this Decree;

                   c.     That Defendants have not received and will not receive credit for the

  Project in any other enforcement action; and



                                                    25
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                     PageID.8938       Page 28 of 75




                 d.      That Defendants shall neither generate nor use any pollutant reductions

  from the Project as netting reductions, pollutant offsets, or to apply for, obtain, trade, or sell any

  pollutant reduction credits.

         34.     Defendants shall use good faith efforts to secure as much environmental benefit as

  possible for the Project, consistent with the applicable requirements and limits of this Consent

  Decree.

         35.     Defendants shall comply with the reporting requirements described in Appendix

  A.

         36.     In connection with any communication to the public or to shareholders regarding

  Defendants’ actions or expenditures relating in any way to the Environmental Mitigation Project

  in this Consent Decree, Defendants shall include prominently in the communication the

  information that the actions and expenditures were required by this Consent Decree.

         37.     Beginning with the first Periodic Report under this Consent Decree, and

  continuing until completion of each Project, Defendants shall provide Plaintiffs with updates

  concerning the progress of the Project.

         38.     Within 60 Days following the completion of the Project required under this

  Consent Decree (including any applicable periods of demonstration or testing), Defendants shall

  submit to Plaintiffs a report that documents the date that the Project was completed, Defendants’

  results of implementing the Project, including the emission reductions or other environmental

  benefits achieved, and the Project Dollars expended by Defendants in implementing the Project.




                                                    26
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                 PageID.8939      Page 29 of 75




                                      VII. CIVIL PENALTY

         39.     Within 30 Days of the Effective Date, Defendants shall pay to the United States a

  civil penalty in the amount of $1,800,000.

         40.     Defendants shall pay the civil penalty by Fedwire Electronic Funds Transfer

  (“EFT”) to the United States Department of Justice account, in accordance with written

  instructions provided to Defendants by the Financial Litigation Unit (“FLU”) of the U.S.

  Attorney’s Office for the Eastern District of Michigan. The costs of such EFT shall be

  Defendants’ responsibility. The payment instructions provided by the FLU will include a

  Consolidated Debt Collection System (“CDCS”) number, which Defendants shall use to identify

  all payments required to be made in accordance with this Consent Decree. The FLU will provide

  the payment instructions to:

                 Peter Rynearson
                 DTE Electric Controller
                 1 Energy Plaza, 950WCB
                 Detroit, MI 48226


  on behalf of Defendants. Defendants may change the individual to receive payment instructions

  on their behalf by providing written notice of such change to the United States and EPA in

  accordance with Section XVI (Notices). At the time of payment, Defendants shall send notice

  that payment has been made to (i) EPA via email at cinwd_acctsreceivable@epa.gov or via

  regular mail at EPA Cincinnati Finance Office, 26 W. Martin Luther King Drive, Cincinnati,

  Ohio 45268; (ii) the United States via email or regular mail in accordance with Section XVI; and

  (iii) EPA in accordance with Section XVI. Such notice shall state that the payment is for the


                                                 27
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                   PageID.8940       Page 30 of 75




  civil penalty owed pursuant to the Consent Decree in United States v. DTE Energy Co. and shall

  reference the civil action number, CDCS Number, and DOJ case number 90-5-2-1-09949.

         41.     Failure to timely pay the civil penalty shall subject Defendants to interest accruing

  from the date payment is due until the date payment is made at the rate prescribed by 28 U.S.C.

  § 1961, and shall render Defendants liable for all charges, costs, fees, and penalties established

  by law for the benefit of a creditor or of the United States in securing payment.

         42.     Defendant shall not deduct any penalties paid under this Decree pursuant to this

  Section or Section XI (Stipulated Penalties) in calculating its federal income tax.



                            VIII. RESOLUTION OF CIVIL CLAIMS

     A. Claims of the United States

         43.     Claims of the United States Based on Modifications Occurring Before the Date of

  Lodging of this Consent Decree. Entry of this Consent Decree shall resolve all civil claims of

  the United States against Defendants that arose from any modifications commenced at any

  System Unit prior to the Date of Lodging of this Consent Decree, including but not limited to

  those modifications alleged in the Complaints filed in this civil action and the NOVs issued by

  EPA to DTE on July 24, 2009, June 4, 2010, and March 13, 2013, under any or all of: (a) Part C

  or D of Subchapter I of the CAA, 42 U.S.C. §§ 7470-7492, 7501-7515, and the implementing

  PSD and Nonattainment NSR provisions of the Michigan SIP; (b) Section 111 of the CAA, 42

  U.S.C. § 7411, and 40 C.F.R. § 60.14; and (c) Title V of the CAA, 42 U.S.C. §§ 7661-7661f, but

  only to the extent that such Title V claims are based on Defendants’ failure to obtain an

  operating permit that reflects applicable requirements imposed under Part C or D of Subchapter I

                                                   28
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                   PageID.8941        Page 31 of 75




  of the CAA. For each of the Units addressed in Paragraph 7, the United States agrees that

  Defendants’ Paragraph 7 obligations with respect to a particular Unit would be satisfied if

  Defendants Retrofit, Refuel, or Repower that Unit by the date set forth in Paragraph 7. In the

  event that Defendants Retire a Unit by the date set forth in Paragraph 7 for that Unit, Defendants

  shall have no further obligations under this Consent Decree with respect to that unit.

           44.   Claims of the United States Based on Modifications after the Date of Lodging of

  this Consent Decree. Except as provided in Subsection VIII.B below, entry of this Consent

  Decree also shall resolve all civil claims of the United States that arise from a modification

  commenced before December 31, 2030, for pollutants regulated under Parts C or D of

  Subchapter I of the Act and under regulations promulgated thereunder as of the Date of Lodging

  where:

                 a.      such modification is commenced at any System Unit after the Date of

  Lodging of this Consent Decree, or

                 b.      such modification is one this Consent Decree expressly directs DTE to

  undertake.

  The term “modification” as used in this Paragraph shall have the meaning that term is given

  under the CAA and under the regulations in effect as of the Date of Lodging of this Consent

  Decree. The claims resolved by this Paragraph shall not include claims based upon Greenhouse

  Gases and sulfuric acid mist.

           45.   Reopener. The resolution of the United States’ civil claims against DTE, as

  provided by this Subsection VIII.A (Claims of the United States), is subject to the provisions of

  Subsection VIII.B (Pursuit of Civil Claims Otherwise Resolved by Subsection VIII.A).

                                                   29
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                  PageID.8942      Page 32 of 75




     B. Pursuit of Civil Claims Otherwise Resolved by Subsection VIII.A

         46.     Bases for Pursuing Resolved Claims for the DTE System. If DTE violates a

  System-Wide Annual NOx Tonnage Limitation or System-Wide Annual SO2 Tonnage

  Limitation; or fails by more than 90 Days to Refuel, Repower, or Retrofit any Unit as required

  by this Consent Decree; or fails by more than 90 Days to install, upgrade, or commence

  Continuous Operation of any emission control device or achieve any Emission Rate or limitation

  required pursuant to this Consent Decree, then the United States may pursue any claim at any

  DTE System Unit that is otherwise resolved under Subsection VIII.A (Claims of the United

  States), where the modification(s) on which such claim is based was commenced: (1) after the

  Date of Lodging of this Consent Decree, and (2) within the five years preceding the violation or

  failure specified in this Paragraph.

         47.     Additional Bases for Pursuing Resolved Claims for Modifications at an Improved

  Unit. The United States may also pursue claims arising from a modification (or collection of

  modifications) at a System Unit that have otherwise been resolved under Subsection VIII.A

  (Claims of the United States), if the modification (or collection of modifications) at the System

  Unit on which such claim is based (a) was commenced after the Date of Lodging, and (b)

  individually (or collectively) increased the maximum hourly emission rate of that Unit for NOx

  or SO2 (as measured by 40 C.F.R. § 60.14(b) and (h)) by more than 10%.




                                                  30
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                  PageID.8943        Page 33 of 75




                                  IX. PERIODIC REPORTING

           48.   After entry of this Consent Decree, Defendants shall submit to Plaintiffs a

  periodic report, within 60 Days after the end of each half of the calendar year (January through

  June and July through December). The report shall include the following information:

                 a.     all information necessary to determine compliance during the reporting

  period with the requirements of Section IV concerning emissions and monitoring and surrender

  of Allowances. Such information includes but it not limited to (1) spreadsheets of all 30-Day

  Rolling Average Emission Rates and 24-Hour Rolling Average Emission Rates for all Units, (2)

  a list of any notifications in accordance with Paragraph 8, (3) total System-Wide Annual NOx

  and SO2 tonnages for the calendar year, and (4) specific calculations demonstrating the basis and

  specific amounts of NOx and SO2 Allowances to be Surrendered;

                 b.     all periods of monitor Malfunction, maintenance, and/or repair as provided

  in Paragraph 25;

                 c.     all information relating to super-compliant NOx and SO2 Allowances that

  Defendants claim to have generated in accordance with Subsection IV.E (Super-Compliant NOx

  and SO2 Allowances) through compliance beyond the requirements of this Consent Decree,

  including a detailed description of the basis for such claim and the specific amount of super-

  compliant NOx and SO2 Allowances claimed at each Unit;

                 d.     all information indicating that the installation or upgrade and

  commencement of operation of a new or upgraded pollution control device may be delayed,

  including the nature and cause of the delay, and any steps taken by Defendants to mitigate such

  delay;

                                                  31
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                   PageID.8944       Page 34 of 75




                 e.      all affirmative defenses asserted pursuant to Paragraph 64 during the

  period covered by the progress report;

                 f.      an identification of all periods when any pollution control device required

  by this Consent Decree was not Continuously Operated, the reason(s) for the equipment not

  being Continuously Operated, and the basis for Defendants’ compliance or non-compliance with

  the Continuous Operation requirements of this Consent Decree; and

                 g.      a summary of Defendants’ actions implemented and expenditures

  (cumulative and in the current reporting period) made pursuant to implementation of the

  Environmental Mitigation Project required pursuant to Section VI.

         49.     In any periodic report submitted pursuant to this Section, Defendants may

  incorporate by reference information previously submitted under their Title V permitting

  requirements, provided that Defendants attach the Title V Permit report (or the pertinent portions

  of such report) and provide a specific reference to the provisions of the Title V Permit report that

  are responsive to the information required in the periodic report.

         50.      In addition to the reports required pursuant to this Section

                 a.      If Defendants violate or deviate from any provision of this Consent

  Decree, Defendants shall submit to Plaintiffs a report of any violation or deviation from any

  provision of this Consent Decree within 10 business days after Defendants knew or should have

  known of the event. In the report, Defendants shall explain the cause or causes of the violation

  or deviation and all measures taken or to be taken by Defendants to cure the reported violation or

  deviation or to prevent such violations or deviations in the future. If at any time the provisions

  of this Consent Decree are included in Title V Permits, consistent with the requirements for such

                                                   32
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                  PageID.8945      Page 35 of 75




  inclusion in this Consent Decree, then the deviation reports required under applicable Title V

  regulations shall be deemed to satisfy all the requirements of this Paragraph.

                 b.      If Defendants receive a notice from MISO as described in Paragraph 7,

  Defendants shall submit a copy of the MISO document along with a description of how it affects

  the Paragraph 7 compliance deadlines within 60 days of Defendants’ receipt of the MISO

  document.

         51.     Each report required by this Consent Decree shall be signed by the Responsible

  Official as defined in Title V of the Clean Air Act for the appropriate System Unit(s), and shall

  contain the following certification:

                 This information was prepared either by me or under my direction or supervision
                 in accordance with a system designed to assure that qualified personnel properly
                 gather and evaluate the information submitted. Based on my evaluation, or the
                 direction and my inquiry of the person(s) who manage the system, or the
                 person(s) directly responsible for gathering the information, I hereby certify
                 under penalty of law that, to the best of my knowledge and belief, this information
                 is true, accurate, and complete. I understand that there are significant penalties
                 for submitting false, inaccurate, or incomplete information to the United States.


                       X. REVIEW AND APPROVAL OF SUBMITTALS

         52.     Defendants shall submit each plan, report, or other submission required by this

  Consent Decree to Plaintiffs whenever and in the manner such a document is required to be

  submitted for review or approval pursuant to this Consent Decree. EPA (after consultation with

  Sierra Club) may approve the submission or decline to approve it and provide written comments

  explaining the bases for declining such approval as soon as reasonably practicable. Within 60

  Days of receiving written comments from EPA, Defendants shall either: (a) revise the

  submission consistent with the written comments and provide the revised submission to EPA; or

                                                  33
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                  PageID.8946       Page 36 of 75




  (b) submit the matter for dispute resolution, including the period of informal negotiations, under

  Section XIII (Dispute Resolution) of this Consent Decree.

         53.      Upon receipt of EPA’s final approval of the submission, or upon completion of

  the submission pursuant to dispute resolution, Defendants shall implement the approved

  submission in accordance with the schedule specified therein or another EPA-approved schedule.



                                 XI. STIPULATED PENALTIES

         54.      For any failure by Defendants to comply with the terms of this Consent Decree,

  and subject to the provisions of Sections XII (Force Majeure) and XIII (Dispute Resolution) and

  the other Paragraphs in this Section of the Consent Decree, Defendants shall pay, within 30 Days

  after receipt of written demand by the United States, the following stipulated penalties:


               Consent Decree Violation                            Stipulated Penalty
    a. Failure to pay the civil penalty as          $10,000 per Day
    specified in Section VII (Civil Penalty) of
    this Consent Decree
    b. Failure to comply with any applicable 30-    $2,500 per Day per violation where the
    Day Rolling Average Emission Rate for NOx       violation is less than 5% in excess of the
    or SO2                                          lb/mmBTU limits

                                                    $5,000 per Day per violation where the
                                                    violation is equal to or greater than 5% but less
                                                    than 10% in excess of the lb/mmBTU limits

                                                    $10,000 per Day per violation where the
                                                    violation is equal to or greater than 10% in
                                                    excess of the lb/mmBTU limits




                                                   34
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                    PageID.8947       Page 37 of 75




      c. Failure to comply with any applicable         (1) $5,000 per ton for first 100 tons, $10,000
      System-Wide Annual Tonnage Limitations           per ton for each additional ton above 100 tons,
      established by this Consent Decree               plus (2) Surrender of Allowances in an amount
                                                       equal to two times the number of tons emitted
                                                       that exceeded the System-Wide Annual
                                                       Tonnage Limitation
      e. Failure to comply with any applicable 24-     $2,500 per Day per violation where the
      Hour Rolling Average Emission Rate or 30-        violation is less than 5% in excess of the
      Day Rolling Average Emission Rate for PM2        lb/mmBTU limits

                                                       $5,000 per Day per violation where the
                                                       violation is equal to or greater than 5% but less
                                                       than 10% in excess of the lb/mmBTU limits

                                                       $10,000 per Day per violation where the
                                                       violation is equal to or greater than 10% in
                                                       excess of the lb/mmBTU limits
      f. Failure to install, commence Continuous       $10,000 per Day per violation during the first
      Operation, or Continuously Operate a NOx,        30 Days; $37,500 per Day per violation
      SO2, or PM control device as required under      thereafter
      this Consent Decree
      g. Failure to Retrofit, Refuel, or Repower as    $10,000 per Day per violation during the first
      required under this Consent Decree               30 Days; $37,500 per Day per violation
                                                       thereafter
      h. Failure to conduct a stack test for PM as     $5,000 per Day per violation
      required by Subsection IV.G of this Consent
      Decree
      i. Failure to apply for any permit required by $1,000 per Day per violation
      Section XIV (Permits)




  2
    Violations of the Monroe 24-Hour Rolling Average Emission Rate for PM are also subject to
  stipulated penalties under a separate administrative consent order (No. AQD No. 26-2015)
  between Defendants and the State of Michigan. In the event of any violation of that Emissions
  Rate, the United States will consult with the State of Michigan before making a stipulated
  penalty demand, and the United States and Michigan will agree to split the applicable stipulated
  penalty such that the total stipulated penalties paid for the violation do not exceed the amounts
  set forth here.
                                                      35
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                 PageID.8948       Page 38 of 75




    j. Failure to timely submit or implement, as    $750 per Day per violation during the first 10
    approved, the reports, plans, studies,          Days; $1,000 per Day per violation thereafter
    analyses, protocols, or other submittals
    required by this Consent Decree
    k. Failure to Surrender SO2 Allowances as       $37,500 per Day. In addition, $1,000 per SO2
    required under this Consent Decree              Allowance not Surrendered
    l. Failure to Surrender NOx Allowances as       $37,500 per Day. In addition, $1,000 per NOx
    required under this Consent Decree              Allowance not Surrendered

    m. Using, selling, banking, trading, or         At the option of Defendants either the
    transferring NOx Allowances or SO2              Surrender of Allowances in an amount equal to
    Allowances except as permitted under this       four times the number of Allowances used,
    Consent Decree                                  sold, banked, traded, or transferred in violation
                                                    of this Consent Decree, or the payment of
                                                    $2,500 per ton for an amount of tons equal to
                                                    four times the number of Allowances used,
                                                    sold, banked, traded, or transferred in violation
                                                    of this Consent Decree
    n. Failure to demonstrate the third-party       $1,000 per Day per violation
    Surrender of a NOx or SO2 Allowance in
    accordance with Paragraphs 21
    o. Failure to optimize ESPs (or Baghouses)      $1,000 per Day per violation
    as required by Paragraph 23
    p. Failure to undertake and complete as         $1,000 per Day per violation during the first 30
    described in Appendix A the Environmental       Days; $5,000 per Day per violation thereafter
    Mitigation Project in compliance with
    Section VI (Environmental Mitigation
    Project) of this Consent Decree
    q. Any other violation of this Consent          $1,000 per Day per violation
    Decree


         55.     Violations of any limit based on a 30-Day Rolling Average Emission Rate

  constitutes 30 Days of violation, provided, however, that where such a violation (for the same

  pollutant and from the same Unit) recurs within periods less than 30 Days, Defendants shall not



                                                   36
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                  PageID.8949      Page 39 of 75




  be obligated to pay a daily stipulated penalty for any Day of the recurrence for which a stipulated

  penalty has already been paid.

         56.     All stipulated penalties shall begin to accrue on the Day after the performance is

  due or on the Day a violation occurs, whichever is applicable, and shall continue to accrue until

  performance is satisfactorily completed or until the violation ceases, whichever is applicable.

  Nothing in this Consent Decree shall prevent the simultaneous accrual of separate stipulated

  penalties for separate violations of this Consent Decree.

         57.     For purposes of the stipulated penalty for failure to make any Allowance

  Surrender required pursuant to Paragraph 54, Defendants shall make the required Surrender of

  any Allowances by June 30 of the immediately following calendar year.

         58.     All stipulated penalties shall be paid within 30 Days of receipt of written demand

  to Defendants from the United States, and Defendants shall continue to make such payments

  every 30 Days thereafter until the violation(s) no longer continues, unless Defendants elect

  within 20 Days of receipt of written demand to dispute the imposition or accrual of stipulated

  penalties in accordance with the provisions in Section XII (Dispute Resolution) of this Consent

  Decree.

         59.     Stipulated penalties shall continue to accrue as provided in accordance with

  Paragraph 56 during any dispute, with interest on accrued stipulated penalties payable and

  calculated at the rate established by the Secretary of the Treasury, pursuant to 28 U.S.C. § 1961,

  but need not be paid until the following:

                 a.     If the dispute is resolved by agreement, or by a decision of the United

  States pursuant to Section XII (Dispute Resolution) of this Consent Decree that is not appealed

                                                  37
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                   PageID.8950       Page 40 of 75




  to the Court, accrued stipulated penalties agreed or determined to be owing, together with

  accrued interest, shall be paid within 30 Days of the effective date of the agreement or of the

  receipt of the United States’ decision;

                 b.      If the dispute is appealed to the Court and the United States prevails in

  whole or in part, Defendants shall, within 30 Days of receipt of the Court’s decision or order, pay

  all accrued stipulated penalties determined by the Court to be owing, together with interest

  accrued on such penalties determined by the Court to be owing, except as provided in

  Subparagraph c, below;

                 c.      If the Court’s decision is appealed by either Party, Defendants shall,

  within 15 Days of receipt of the final appellate court decision, pay all accrued stipulated

  penalties determined to be owed, together with interest accrued on such stipulated penalties

  determined to be owed by the appellate court.

         60.     Notwithstanding any other provision of this Consent Decree, the accrued

  stipulated penalties agreed to by the United States and Defendants, or determined by the United

  States through Dispute Resolution to be owed, may be less than the stipulated penalty amounts

  set forth in Paragraph 54.

         61.     All monetary stipulated penalties shall be paid in the manner set forth in Section

  VII (Civil Penalty) of this Consent Decree and all Allowance Surrender stipulated penalties shall

  comply with the Allowance Surrender procedures of Paragraphs 20-22.

         62.     Should Defendants fail to pay stipulated penalties in compliance with the terms of

  this Consent Decree, the United States shall be entitled to collect interest on such penalties, as

  provided for in 28 U.S.C. § 1961.

                                                   38
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                   PageID.8951       Page 41 of 75




         63.     The stipulated penalties provided for in this Consent Decree shall be in addition to

  any other rights, remedies, or sanctions available to Plaintiffs by reason of Defendants’ failure to

  comply with any requirement of this Consent Decree or applicable law, except that for any

  violation of the Act for which this Consent Decree provides for payment of a stipulated penalty,

  Defendants shall be allowed a credit for stipulated penalties paid against any statutory penalties

  also imposed for such violation.

         64.     Affirmative Defense as to Stipulated Penalties for Excess Emissions Occurring

  During Malfunctions. If any of the Units in the System exceed an applicable 24-Hour or 30-Day

  Rolling Average Emission Rate set forth in this Consent Decree due to Malfunction, Defendants,

  bearing the burden of proof by a preponderance of the evidence, have an affirmative defense to a

  claim for stipulated penalties under this Consent Decree if Defendants have complied with the

  reporting requirements of Paragraphs 65-67 and demonstrate all of the following:

                 a.      the excess emissions were caused by a sudden, unavoidable breakdown of

  technology, beyond the control of Defendants;

                 b.      the excess emissions (1) did not stem from any activity or event that could

  have been foreseen and avoided, or planned for, and (2) could not have been avoided by better

  operation and maintenance practices;

                 c.      to the maximum extent practicable, the air pollution control equipment

  and processes were maintained and operated in a manner consistent with good practice for

  minimizing emissions;

                 d.      repairs were made in an expeditious fashion when Defendants knew or

  should have known that an applicable 24-Hour or 30-Day Rolling Average Emission Rate was

                                                   39
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                  PageID.8952      Page 42 of 75




  being or would be exceeded. Off-shift labor and overtime must have been utilized, to the extent

  practicable, to ensure that such repairs were made as expeditiously as practicable;

                 e.     the amount and duration of the excess emissions (including any bypass)

  were minimized to the maximum extent practicable during periods of such emissions;

                 f.     all possible steps were taken to minimize the impact of the excess

  emissions on ambient air quality;

                 g.     all emission monitoring systems were kept in operation if at all possible;

                 h.     Defendants’ actions in response to the excess emissions were documented

  by validated, contemporaneous operating logs, or other relevant evidence;

                 i.     the excess emissions were not part of a recurring pattern indicative of

  inadequate design, operation, or maintenance; and

                 j.     Defendants properly and promptly notified EPA as required by this

  Consent Decree.

         65.     To assert an affirmative defense for exceedance of an applicable 24-Hour Rolling

  Emission Rate due to Malfunction under Paragraph 64, Defendants shall submit all data

  demonstrating the actual emissions for any 24-hour period during which the excess emissions

  from the Malfunction occurs. To assert an affirmative defense for exceedance of an applicable

  30-Day Rolling Emission Rate due to Malfunction under Paragraph 64, Defendants shall submit

  all data demonstrating the actual emissions for the Day the Malfunction occurs and the 29-Unit

  Operating Day period following the Day the Malfunction occurs. Defendants may, if they elect,

  submit emissions data for the same 24-Hour or 30-Unit Operating Day period, as applicable, but

  that excludes the excess emissions.

                                                  40
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                  PageID.8953       Page 43 of 75




         66.     For an affirmative defense under Paragraph 64, Defendants, bearing the burden of

  proof by a preponderance of the evidence, shall demonstrate, through submission of the data and

  information under the reporting provisions of this Section, that all reasonable and practicable

  measures within Defendants’ control were implemented to prevent the occurrence of the excess

  emissions.

         67.     Defendants shall provide notice to Plaintiffs in writing of Defendants’ intent to

  assert an affirmative defense for Malfunction under Paragraph 64 in Defendants’ semi-annual

  progress reports as required by Paragraph 48. This notice shall be submitted pursuant to the

  provisions of Section XVI (Notices). The notice shall contain:

                 a.     The identity of each stack or other emission point where the excess

  emissions occurred;

                 b.     The magnitude of the excess emissions expressed in lb/mmBTU and the

  operating data and calculations used in determining the magnitude of the excess emissions;

                 c.     The time and duration or expected duration of the excess emissions;

                 d.     The identity of the equipment causing the excess emissions;

                 e.     The nature and suspected cause of the excess emissions;

                 f.     The steps taken, if the excess emissions were the result of a Malfunction,

  to remedy the Malfunction and the steps taken or planned to prevent the recurrence of the

  Malfunction;

                 g.     The steps that were or are being taken to limit the excess emissions; and

                 h.     If applicable, a list of the steps taken to comply with permit conditions

  governing Unit operation during periods of Malfunction.

                                                  41
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                    PageID.8954       Page 44 of 75




         68.     A Malfunction shall not constitute a Force Majeure Event unless the Malfunction

  also meets the definition of a Force Majeure Event, as provided in Section XII (Force Majeure).

         69.     The affirmative defense provided herein is only an affirmative defense to

  stipulated penalties for violations of this Consent Decree, and not a defense to any civil or

  administrative action for injunctive relief.


                                      XII. FORCE MAJEURE

         70.     For purposes of this Consent Decree, a “Force Majeure Event” shall mean an

  event that has been or will be caused by circumstances beyond the control of Defendants, their

  contractors, or any entity controlled by Defendants that delays or prevents the performance of

  any obligation under this Consent Decree or otherwise causes a violation of any provision of this

  Consent Decree despite Defendants’ best efforts to fulfill the obligation. “Best efforts to fulfill

  the obligation” include using best efforts to anticipate any potential Force Majeure Event and to

  address the effects of any such event (a) as it is occurring and (b) after it has occurred, such that

  the delay and/or violation are minimized to the greatest extent possible and the emissions during

  such event are minimized to the greatest extent possible.

         71.     Notice of Force Majeure Events. If any event occurs or has occurred that may

  delay or prevent compliance with or otherwise cause a violation of any obligation under this

  Consent Decree, as to which Defendants intend to assert a claim of Force Majeure, then

  Defendants shall notify Plaintiffs in writing as soon as practicable, but in no event later than 21

  days following the date Defendants first knew, or by the exercise of due diligence should have

  known, that the event caused or may cause such delay or violation. In this notice, Defendants

  shall reference this Paragraph of this Consent Decree and describe the anticipated length of time
                                                    42
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                    PageID.8955       Page 45 of 75




  that the delay or violation may persist, the cause or causes of the Force Majeure Event, all

  measures taken or to be taken by Defendants to prevent or minimize the delay or violation, the

  schedule by which Defendants propose to implement those measures, and Defendants’ rationale

  for attributing the failure, delay, or violation to a Force Majeure Event. A copy of this Notice

  shall be sent electronically, as soon as practicable, to Plaintiffs. Defendants shall adopt all

  reasonable measures to avoid or minimize such failures, delays, or violations. Defendants shall

  be deemed to know of any circumstance which they, their contractors, or any entity controlled by

  them, knew or should have known.

         72.     Failure to Give Notice. If Defendants fail to comply with the notice requirements

  of this Section, the United States (after consultation with Sierra Club) may void Defendants’

  claim for Force Majeure as to the specific event for which Defendants have failed to comply with

  such notice requirement.

         73.     United States’ Response. The United States shall notify Defendants in writing

  regarding Defendants’ claim of Force Majeure as soon as reasonably practicable. If the United

  States (after consultation with Sierra Club) agrees that a delay in performance has been or will be

  caused by a Force Majeure Event, the Parties shall stipulate to an extension of deadline(s) for

  performance of the affected compliance requirement(s) by a period equal to the delay actually

  caused by the event, or as otherwise agreed to by the United States (after consultation with the

  Sierra Club) and Defendants, in which case the delay at issue shall be deemed not to be a

  violation of the affected requirement(s) of this Consent Decree. In such circumstances, an

  appropriate modification shall be made pursuant to Section XX (Modification) of this Consent

  Decree.

                                                    43
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                    PageID.8956       Page 46 of 75




         74.     Disagreement. If the United States (after consultation with the Sierra Club) does

  not agree with Defendants’ claim of Force Majeure, or if the United States (after consultation

  with the Sierra Club) and Defendants cannot agree on the length of the delay actually caused by

  the Force Majeure Event, the matter shall be resolved in accordance with Section XIII (Dispute

  Resolution) of this Consent Decree.

         75.     Burden of Proof. In any dispute regarding Force Majeure, Defendants shall bear

  the burden of proving that any delay in performance, or any other violation of any requirement of

  this Consent Decree, was caused by or will be caused by a Force Majeure Event. Defendants

  shall also bear the burden of proving that Defendants gave the notice required by this Section and

  the anticipated duration and extent of any failure, delay, or violation(s) attributable to a Force

  Majeure Event. An extension of one compliance date may, but will not necessarily, result in an

  extension of a subsequent compliance date.

         76.     Events Excluded. Unanticipated or increased costs or expenses associated with

  the performance of Defendants’ obligations under this Consent Decree shall not constitute a

  Force Majeure Event.

         77.     Potential Force Majeure Events. The Parties agree that, depending upon the

  circumstances related to an event and Defendants’ response to such circumstances, the kinds of

  events listed below are among those that could qualify as Force Majeure Events within the

  meaning of this Section: construction, labor, or equipment delays; Malfunction of a Unit or

  emission control device; unanticipated coal supply or pollution control reagent delivery

  interruptions; acts of God; acts of war or terrorism; and orders by a government official,

  government agency, other regulatory authority, or a regional transmission organization (e.g., the

                                                    44
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                   PageID.8957        Page 47 of 75




  Midcontinent Independent System Operator, Inc.), acting under and authorized by applicable law

  or tariff as accepted by the Federal Energy Regulatory Commission, that directs Defendants to

  supply electricity to avoid loss of customer load or unserved customer load or as necessary to

  preserve the reliability of the bulk power system. Depending upon the circumstances and

  Defendants’ response to such circumstances, failure of a permitting authority to issue a necessary

  permit in a timely fashion may constitute a Force Majeure Event where the failure of the

  permitting authority to act is beyond the control of Defendants and Defendants have taken all

  steps available to it to obtain the necessary permit, including, but not limited to: submitting a

  complete permit application; responding to requests for additional information by the permitting

  authority in a timely fashion; and accepting lawful permit terms and conditions after

  expeditiously exhausting any legal rights to appeal terms and conditions imposed by the

  permitting authority.

         78.     Extended Schedule. As part of the resolution of any matter submitted to this

  Court under Section XIII (Dispute Resolution) of this Consent Decree regarding a claim of Force

  Majeure, the United States and Defendants by agreement, or this Court by order, may in

  appropriate circumstances extend or modify the schedule for completion of work and/or

  obligations under this Consent Decree to account for the delay in the work and/or obligations

  that occurred as a result of any delay agreed to by the United States or approved by the Court.

  Defendants shall be liable for stipulated penalties pursuant to Section XI (Stipulated Penalties)

  for their failure thereafter to complete the work and/or obligations in accordance with the

  extended or modified schedule (provided that Defendants shall not be precluded from asserting



                                                   45
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                   PageID.8958         Page 48 of 75




  that a further Force Majeure Event has caused or may cause a delay in complying with the

  extended or modified schedule).


                                  XIII. DISPUTE RESOLUTION

         79.     The dispute resolution procedure provided by this Section shall be available to

  resolve all disputes arising under this Consent Decree, provided that the Party invoking such

  procedure has first made a good faith attempt to resolve the matter with the other Parties. The

  provisions of this Section shall be the sole and exclusive mechanism to resolve disputes arising

  under or with respect to this Consent Decree.

         80.     The dispute resolution procedure required herein shall be invoked by one Party

  giving written notice to the other Parties advising of a dispute pursuant to this Section. The

  notice shall describe the nature of the dispute and shall state the noticing Party’s position with

  regard to such dispute. The Party receiving such a notice shall acknowledge receipt of the

  notice, and the Parties in dispute shall expeditiously schedule a meeting to discuss the dispute

  informally not later than 14 Days following receipt of such notice.

         81.     Disputes submitted to dispute resolution under this Section shall, in the first

  instance, be the subject of informal negotiations between the Parties. Such period of informal

  negotiations shall not extend beyond 30 Days from the date of the first meeting between the

  Parties’ representatives unless they agree in writing to shorten or extend this period.

         82.     If the Parties are unable to reach agreement during the informal negotiation

  period, the United States shall provide Defendants and Sierra Club with a written summary of its

  position regarding the dispute. The written position provided by the United States shall be

  considered binding unless, within 45 Days thereafter, Defendants seek judicial resolution of the
                                                   46
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                    PageID.8959       Page 49 of 75




  dispute by filing a petition with this Court. Any Party opposing such petition may submit a

  response to the petition within 45 Days of filing.

         83.     The time periods set out in this Section may be shortened or lengthened upon

  motion to the Court of one of the Parties to the dispute, explaining the Party’s basis for seeking

  such a scheduling modification.

         84.     This Court shall not draw any inferences nor establish any presumptions adverse

  to any Party as a result of invocation of this Section or the Parties’ inability to reach agreement.

         85.     As part of the resolution of any dispute under this Section, in appropriate

  circumstances the Parties may agree, or this Court may order, an extension or modification of the

  schedule for the completion of the activities required under this Consent Decree to account for

  the delay that occurred as a result of dispute resolution. Defendants shall be liable for stipulated

  penalties pursuant to Section XI (Stipulated Penalties) for their failure thereafter to complete the

  work in accordance with the extended or modified schedule, provided that Defendants shall not

  be precluded from asserting that a Force Majeure Event has caused or may cause a delay in

  complying with the extended or modified schedule.

         86.     The Court shall decide all disputes pursuant to applicable principles of law for

  resolving such disputes. In their filings with the Court under Paragraph 82, the Parties shall state

  their respective positions as to the applicable standard of law for resolving the particular dispute.




                                                   47
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                   PageID.8960       Page 50 of 75




                                           XIV. PERMITS

         87.     Unless expressly stated otherwise in this Consent Decree, in any instance where

  otherwise applicable law or this Consent Decree requires Defendants to secure a permit to

  authorize construction or operation of any device, including all preconstruction, construction,

  and operating permits required under State law, Defendants shall make such application in a

  timely manner. EPA will use best efforts to review expeditiously, to the extent applicable, all

  permit applications submitted by Defendants to meet the requirements of this Consent Decree.

         88.     Notwithstanding the previous Paragraph, nothing in this Consent Decree shall be

  construed to require Defendants to apply for, amend, or obtain a PSD or Nonattainment NSR

  permit or permit modification for any physical change in, or any change in the method of

  operation of, any System Unit that would give rise to claims resolved by Section VIII

  (Resolution of Claims) of this Consent Decree.

         89.     When permits are required, Defendants shall complete and submit applications for

  such permits to the applicable State or local agency to allow sufficient time for all legally

  required processing and review of the permit request, including requests for additional

  information by the applicable State or local agency. Any failure by Defendants to submit a

  timely permit application for a System Unit, as required by permitting requirements under state,

  local, and/or federal regulations, shall bar any use of Section XII (Force Majeure) of this Consent

  Decree where a Force Majeure claim is based on permitting delays.

         90.     Notwithstanding the reference to the Title V Permits for the System Units in this

  Consent Decree, the enforcement of such permits shall be in accordance with their own terms

  and the CAA and its implementing regulations. Such Title V Permits shall not be enforceable

                                                   48
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                   PageID.8961        Page 51 of 75




  under this Consent Decree, although any term or limit established by or under this Consent

  Decree shall be enforceable under this Consent Decree regardless of whether such term has or

  will become part of a Title V Permit, subject to the terms of Section XXIV (Termination) of this

  Consent Decree.

         91.     Within 180 Days after the Date of Entry of this Consent Decree, Defendants shall

  amend any applicable Title V Permit application(s), or apply for amendments of their Title V

  Permits, to include a schedule for all Unit-specific, plant-specific, and System-specific

  performance, operational, maintenance, and control technology requirements established by this

  Consent Decree: (a) all applicable definitions from Section III and (b) all Compliance

  Requirements contained in Section IV.

         92.     Within one year from the Date of Entry of this Consent Decree, Defendants shall

  apply to permanently include the requirements and limitations enumerated in the previous

  Paragraph into a federally enforceable non-Title V permit or request a site-specific revision to

  the Michigan SIP to include such requirements and limitations.

         93.        Defendants shall provide Plaintiffs with a copy of each application for a

  federally enforceable permit or Michigan SIP amendment, as well as a copy of any permit

  proposed as a result of such application, to allow for timely participation in any public comment

  opportunity.

         94.      Prior to termination of this Consent Decree, Defendants shall obtain enforceable

  provisions in their Title V Permits that incorporate all applicable Unit-specific, plant-specific,

  and System-specific performance, operational, maintenance, and control technology

  requirements (including the requirement to operate PM CEMS) enumerated in Paragraph 91. For

                                                   49
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                     PageID.8962       Page 52 of 75




  avoidance of doubt, the provisions of this Consent Decree in Section XII (Force Majeure) and

  Paragraph 64 (Affirmative Defenses to Certain Stipulated Penalties) are applicable to compliance

  with this Consent Decree only and shall not be incorporated into any permits or approvals

  obtained in compliance with this Consent Decree.



                      XV. INFORMATION COLLECTION AND RETENTION

         95.     Any authorized representative of the United States, including its attorneys,

  contractors, and consultants, upon presentation of credentials, shall have a right of entry upon the

  premises of a Unit at any reasonable time for the purpose of:

                 a.      monitoring the progress of activities required under this Consent Decree;

                 b.      verifying any data or information submitted to Plaintiffs in accordance

  with the terms of this Consent Decree;

                 c.      obtaining samples and, upon request, splits of any samples taken by

  Defendants or their representatives, contractors, or consultants; and

                 d.      assessing Defendants’ compliance with this Consent Decree.

         96.     Defendants shall retain, and instruct their contractors and agents to preserve, all

  non-identical copies of all records and documents (including records and documents in electronic

  form) in their or their contractors’ or agents’ possession or control, and that directly relate to

  Defendants’ performance of their obligations under this Consent Decree until five years after the

  termination of the Consent Decree. This record retention requirement shall apply regardless of

  any corporate document retention policy to the contrary.



                                                    50
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                 PageID.8963       Page 53 of 75




         97.     All information and documents submitted by Defendants pursuant to this Consent

  Decree shall be subject to any requests under applicable law providing public disclosure of

  documents unless (a) the information and documents are subject to legal privileges or protection

  or (b) Defendants claim and substantiate in accordance with 40 C.F.R. Part 2 that the information

  and documents contain confidential business information.

         98.     Nothing in this Consent Decree shall limit the authority of EPA to conduct tests

  and inspections at Defendants’ facilities under Section 114 of the Act, 42 U.S.C. § 7414, or any

  other applicable federal laws, regulations, or permits.




                                               XVI. NOTICES

         99.     Unless otherwise provided herein, whenever notifications, submissions, or

  communications are required by this Consent Decree, they shall be made in both paper and

  electronic format to the following addresses. Electronic submittals shall not be the only form of

  notification, submission, or communication unless agreed upon by both the submitting and

  receiving Parties.




                 As to the United States of America:

                 To one of the addresses below and to U.S. EPA

  By email:      eescdcopy.enrd@usdoj.gov
                 Re: DJ # 90-5-2-1-09949

  By mail:       Chief, Environmental Enforcement Section
                 Environment and Natural Resources Division
                                                   51
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20              PageID.8964      Page 54 of 75




                 U.S. Department of Justice
                 P.O. Box 7611, Ben Franklin Station
                 Washington, DC 20044-7611
                 Re: DJ # 90-5-2-1-09949

  By commercial delivery service:
              Chief, Environmental Enforcement Section
              Environment and Natural Resources Division
              U.S. Department of Justice
              150 M St. NE
              Room 2.900
              Washington, DC 20002
              Re: DJ # 90-5-2-1-09949


                 As to U.S. EPA:

                 To one of the Headquarters addresses and both Region 5 addresses

  EPA Headquarters
  By mail:   Director
             Air Enforcement Division
             Office of Enforcement and Compliance Assurance
             U.S. Environmental Protection Agency Mail Code 2242A
             1200 Pennsylvania Avenue, NW
             Washington, DC 20460

  By commercial delivery service:
              Air Enforcement Division
              Office of Enforcement and Compliance Assurance
              U.S. Environmental Protection Agency
              Ariel Rios South Building, Room 1119
              1200 Pennsylvania Avenue, NW
              Washington, DC 20004

  EPA Region 5
                 Compliance Tracker
                 Air Enforcement and Compliance Assurance Branch
                 U.S. Environmental Protection Agency - Region 5
                 77 West Jackson Blvd. ECA-18J
                 Chicago, Illinois 60604-3590

  AND by email: r5ardreporting@epa.gov

                                                52
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                    PageID.8965         Page 55 of 75




                 As to the Sierra Club:

                 Shannon Fisk
                 Earthjustice
                 1617 John F. Kennedy Blvd. Suite 1130
                 Philadelphia, PA 19103
                 sfisk@earthjustice.org

                 As to DTE:

                 DTE Energy Company
                 Office of the General Counsel
                 One Energy Plaza
                 Detroit, MI 48226

                 Attn: DTE Electric General Counsel

                 With copy to:

                 DTE Energy Company
                 Environmental Management & Resources
                 One Energy Plaza 2455 WCB
                 Detroit, MI 48226

                 Attn: Vice President


         100.    Any Party may, by written notice to the other Parties, change its designated notice

  recipient or notice address provided above, including requiring notices be submitted

  electronically in lieu of by mail or commercial delivery service.

         101.    All paper notifications, communications, or submissions made pursuant to this

  Section shall be sent either by: (a) overnight mail or overnight delivery service with signature

  required for delivery or (b) certified or registered mail, return receipt requested. All

  notifications, communications, and transmissions (a) sent by overnight, certified, or registered

  mail shall be deemed submitted on the date they are postmarked, or (b) sent by overnight

  delivery service shall be deemed submitted on the date they are delivered to the delivery service.
                                                   53
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                 PageID.8966        Page 56 of 75




    XVII. SALES OR TRANSFERS OF OPERATIONAL OR OWNERSHIP INTERESTS

         102.    At least 60 Days prior to any transfer of ownership or operation of any System

  Unit, Defendants shall provide a copy of this Consent Decree to the proposed transferee and shall

  simultaneously provide written notice of the prospective transfer to the United States and Sierra

  Club. No transfer of ownership or operation of a System Unit, whether in compliance with the

  procedures of this Paragraph or otherwise, shall relieve Defendants of their obligation to ensure

  that the terms of the Consent Decree are implemented, unless and until:

                 a.     the transferee agrees, in writing, to undertake the obligations required by

  this Consent Decree with respect to that System Unit(s);

                 b.     the United States and Sierra Club consent, in writing, to relieve

  Defendants of their Consent Decree obligations applicable to such System Unit(s); and

                 c.     the transferee becomes a party to this Consent Decree with respect to the

  System Unit(s), pursuant to Section XX (Modification).

         103.    Any attempt to transfer ownership or operation of any of the System Units or any

  portion thereof, without complying with Paragraph 102 above constitutes a violation of this

  Consent Decree.



                                    XVIII. EFFECTIVE DATE

         104.    The effective date of this Consent Decree shall be the Date of Entry.




                                                  54
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                  PageID.8967       Page 57 of 75




                             XIX. RETENTION OF JURISDICTION

         105.    The Court shall retain jurisdiction of this case after entry of this Consent Decree

  to enforce compliance with the terms and conditions of this Consent Decree and to take any

  action necessary or appropriate for the interpretation, construction, execution, or modification of

  the Consent Decree, or for adjudication of disputes. During the term of this Consent Decree, any

  Party to this Consent Decree may apply to the Court for any relief necessary to construe or

  effectuate this Consent Decree.



                                       XX. MODIFICATION

         106.    The terms of this Consent Decree may be modified only by a subsequent written

  agreement signed by the Parties. Where the modification constitutes a material change to any

  term of this Consent Decree, it shall be effective only upon approval by the Court.



                                  XXI. GENERAL PROVISIONS

         107.    When this Consent Decree specifies that Defendants shall achieve and maintain a

  30-Day Rolling Average Emission Rate, the Parties expressly recognize that compliance with

  such 30-Day Rolling Average Emission Rate shall commence immediately upon the date

  specified and that compliance as of such specified date (e.g., December 30) shall be determined

  based on data from that date and the 29 prior Unit Operating Days (e.g., December 1-30).

         108.    This Consent Decree is not a permit. Compliance with the terms of this Consent

  Decree does not guarantee compliance with all applicable federal, state, or local laws or

  regulations. The emission rates set forth herein do not relieve Defendants from any obligation to

                                                  55
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                    PageID.8968       Page 58 of 75




  comply with other state and federal requirements under the CAA, including Defendants’

  obligation to satisfy any State modeling requirements set forth in the Michigan SIP.

         109.    This Consent Decree does not apply to any claim(s) of alleged criminal liability.

         110.    In any subsequent administrative or judicial action initiated by the United States

  or Sierra Club for injunctive relief or civil penalties relating to a System Unit, as covered by this

  Consent Decree, Defendants shall not assert any defense or claim based upon principles of

  waiver, res judicata, collateral estoppel, issue preclusion, claim preclusion, or claim splitting, or

  any other defense based upon the contention that the claims raised by the United States or Sierra

  Club in the subsequent proceeding were brought, or should have been brought, in the instant

  case; provided, however, that nothing in this Paragraph is intended to affect the validity of

  Section VIII (Resolution of Claims).

         111.    Nothing in this Consent Decree shall relieve Defendants of their obligation to

  comply with all applicable federal, state, and local laws and regulations, including, but not

  limited to, the Clean Water Act and the National Pollutant Discharge Elimination System

  (NPDES) implementing regulations, National Ambient Air Quality Standards, the National

  Emission Standards for Hazardous Air Pollutants From Coal and Oil-Fired Electric Utility Steam

  Generating Units (Utility MACT or MATS), Standards of Performance for Fossil-Fuel-Fired

  Electric Utility, Industrial-Commercial-Institutional, and Small Industrial Commercial-

  Institutional Steam Generating Units (Utility NSPS). Nothing in this Consent Decree should be

  construed to provide any relief from the emission limits or deadlines specified in such

  regulations, including, but not limited to, deadlines for the installation of pollution controls

  required by any such regulations.

                                                    56
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                     PageID.8969        Page 59 of 75




          112.    Subject to the provisions in Section VIII (Resolution of Claims), Section XIII

  (Dispute Resolution), and Section XI (Stipulated Penalties) nothing contained in this Consent

  Decree shall be construed to prevent or limit the rights of Plaintiffs to obtain penalties or

  injunctive relief under the Act or other federal, state, or local statutes, regulations, or permits.

          113.    Each limit and/or other requirement established by or under this Consent Decree

  is a separate, independent requirement.

          114.    Performance standards, emissions limits, and other quantitative standards set by

  or under this Consent Decree must be met to the number of significant digits in which the

  standard or limit is expressed. For example, an Emission Rate of 0.100 is not met if the actual

  Emission Rate is 0.101. Defendants shall round the fourth significant digit to the nearest third

  significant digit, or the third significant digit to the nearest second significant digit, depending

  upon whether the limit is expressed to three or two significant digits. For example, if an actual

  Emission Rate is 0.1004, that shall be reported as 0.100, and shall be in compliance with an

  Emission Rate of 0.100, and if an actual Emission Rate is 0.1005 that shall be reported as 0.101,

  and shall not be in compliance with an Emission Rate of 0.100. Defendants shall report data to

  the number of significant digits in which the standard or limit is expressed.

          115.    This Consent Decree does not limit, enlarge, or affect the rights of any Party to

  this Consent Decree as against any third parties.

          116.    The Parties shall bear their own costs of this action, including attorneys’ fees.




                                                     57
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                  PageID.8970       Page 60 of 75




                              XXII. SIGNATORIES AND SERVICE

         117.    Each undersigned representative of Defendants and Sierra Club certifies that he or

  she is fully authorized to enter into the terms and conditions of this Consent Decree and to

  execute and legally bind to this document the Party he or she represents. The Assistant Attorney

  General for the Environment and Natural Resources Division of the Department of Justice,

  identified on the United States’ signature page below, is fully authorized to enter into the terms

  and conditions of this Consent Decree and to legally bind the United States to this document.

         118.    This Consent Decree may be signed in counterparts, and such counterpart

  signature pages shall be given full force and effect.

         119.    Unless otherwise ordered by the Court, Plaintiffs agree that Defendants are not

  required to file any answer or other pleading responsive to the amended complaints in this matter

  until and unless the Court expressly declines to enter this Consent Decree, in which case

  Defendants shall have no less than 30 Days after receiving notice of such express declination to

  file an answer or other pleading in response to the Complaints.



                        XXIII. PUBLIC COMMENT/AGENCY REVIEW

         120.    The Parties agree and acknowledge that final approval by the United States and

  entry of this Consent Decree is subject to the procedures of 28 C.F.R. § 50.7, which provides for

  notice of the lodging of this Consent Decree in the Federal Register, an opportunity for public

  comment, and the right of the United States to withdraw or withhold consent if the comments

  disclose facts or considerations which indicate that this Consent Decree is inappropriate,

  improper, or inadequate. Defendants and Sierra Club shall not oppose entry of this Consent

                                                   58
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                   PageID.8971       Page 61 of 75




  Decree by this Court or challenge any provision of this Consent Decree unless the United States

  has notified Defendants and Sierra Club, in writing, that the United States no longer supports

  entry of this Consent Decree.

         121.    In addition to this agreement, DTE and Intervenor-Plaintiff the Sierra Club intend

  to submit a separate proposed agreement between DTE and Sierra Club. This proposed

  agreement, if entered, would resolve all of Sierra Club’s claims (potential and actual) and would

  provide relief to Sierra Club and its members beyond what the United States was is willing to

  agree to. The United States therefore reserves the right to object to any the motion for entry of

  this separate agreement and notes that it believes the separate agreement requires entry by the

  Court. If the Court does not enter rejects the separate agreement, all parties to this Consent

  Decree—including the United States—agree to join a stipulation to dismiss with prejudice Sierra

  Club’s Amended Complaint. If the Court approves the separate agreement or finds it does not

  have to enter and approve the separate agreement for the separate agreement to take effect, the

  United States reserves its rights to object and/or appeal.

                                      XXIV. TERMINATION

         122.    Once Defendants have:

                 a.      completed the requirements of Sections IV (Compliance Requirements)

  and VI (Environmental Mitigation Projects);

                 b.      maintained continuous compliance with this Consent Decree, including

  continuous operation of all pollution controls required by this Consent Decree, for a period of 24

  months, and have successfully completed all actions necessary to Refuel, Repower, or Retrofit



                                                   59
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                  PageID.8972       Page 62 of 75




  any Unit required or elected to be Refueled, Repower, or Retrofit, as required by this Consent

  Decree;

                 c.      paid the civil penalty and any accrued stipulated penalties as required by

  this Consent Decree;

                 d.      either included the requirements and limitations enumerated in this

  Consent Decree into a federally enforceable permit or obtained a site-specific amendment to the

  Michigan SIP for each plant in the System, as required by Section XIV (Permits) of this Consent

  Decree such that the requirements and limitations enumerated in this Consent Decree, including

  all Unit-specific, plant-specific, and System-specific performance, operational, maintenance, and

  control technology requirements established by this Consent Decree become and remain

  “applicable requirements” as that term is defined in 40 C.F.R. Part 70.2; and

                 e.      certified that the date of Defendants’ Request for Termination is later than

  December 31, 2030, Defendants may serve upon Plaintiffs a Request for Termination of this

  Consent Decree as a whole, stating that Defendants have satisfied all the requirements of this

  Paragraph, together with all necessary supporting documentation.

         123.    Following receipt by Plaintiffs of Defendants’ Request for Termination, the

  Parties shall confer informally concerning the Request and any disagreement that the Parties may

  have as to whether Defendants have satisfactorily complied with the requirements for

  termination of this Consent Decree. If the United States, after consultation with Sierra Club,

  agrees that the Decree may be terminated, the Parties shall submit, for the Court’s approval, a

  joint stipulation terminating the Decree.



                                                  60
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                  PageID.8973       Page 63 of 75




         124.    If the United States, after consultation with Sierra Club, does not agree that the

  Decree may be terminated, Defendants may invoke Dispute Resolution under Section XIII of this

  Decree. However, Defendants shall not seek Dispute Resolution of any dispute regarding

  termination until 60 days after service of their Request for Termination or receipt of an adverse

  decision from Plaintiffs, whichever is earlier.



                 XXV. 26 U.S.C. SECTION 162(f)(2)(A)(ii) IDENTIFICATION

         125.    For purposes of the identification requirement of Section 162(f)(2)(A)(ii) of the

  Internal Revenue Code, 26 U.S.C. § 162(f)(2)(A)(ii), performance of:

            Section II (Applicability), Paragraph 3;

            Section IV (Compliance Requirements), Paragraphs 7-26;

            Section VI (Environmental Mitigation Project), Paragraphs 30-38 and related

             Appendix A;

            Section IX (Periodic Reporting), Paragraphs 48, 50, and 51;

            Section X (Review and Approval of Submittals), 52 (except with respect to dispute

             resolution) and 53;

            Section XIV (Permits), Paragraphs 87-89 and 91-94; and

            Section XV (Information Collection and Retention), Paragraphs 95 and 96,

  is restitution or required to come into compliance with law.




                                                    61
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20               PageID.8974      Page 64 of 75




                                   XXVI. FINAL JUDGMENT

         126.    Upon approval and entry of this Consent Decree by the Court, this Consent

  Decree shall constitute a final judgment between the Parties.



                                                   s/Bernard A. Friedman
  Dated: July 22, 2020                             Bernard A. Friedman
         Detroit, Michigan                         Senior United States District Judge




                                                  62
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20            PageID.8975      Page 65 of 75




                 United States, et al. v. DTE Energy Co., et al., Consent Decree Signature Page


  FOR THE UNITED STATES



   July 8
  ________________
  Date                                    JEFFREY BOSSERT CLARK
                                          Assistant Attorney General
                                          Environment and Natural Resources
                                           Division
                                          United States Department of Justice

                                          V7KRPDV$%HQVRQ
                                          ______________________________
                                          THOMAS A. BENSON
                                          KRISTIN M. FURRIE
                                          Environmental Enforcement Section
                                          Environment and Natural Resources
                                            Division
                                          P.O. Box 7611
                                          Washington, DC 20044-7611
                                          (202) 514-5261


                                          MATTHEW J. SCHNEIDER
                                          United States Attorney
                                          Eastern District of Michigan

                                          PETER CAPLAN
                                          Civil Division Chief
                                          United States Attorney’s Office
                                          Eastern District of Michigan
                                          211 W. Fort Street, Suite 2001
                                          Detroit, MI 48226




                                             63
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                 PageID.8976             Page 66 of 75




                 United States, et al. v. DTE Energy Co., et al., Consent Decree Signature Page


  FOR THE UNITED STATES ENVIRONMENTAL PROTECTION AGENCY



                                           SUSAN BODINE Digitally signed by SUSAN BODINE
                                                          Date: 2020.05.13 11:59:01 -04'00'
  ________________                        ______________________________
  Date                                    SUSAN PARKER BODINE
                                          Assistant Administrator
                                          Office of Enforcement and
                                            Compliance Assurance
                                          U.S. Environmental Protection Agency




                                          ______________________________
                                          ______________________ _________
                                          SABRINA ARGENTIERI
                                          Attorney-Advisor
                                          U.S. Environmental Protection Agency
                                          1200 Pennsylvania Ave, N.W. (2242A)
                                          Washington, DC 20460




                                             64
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20           PageID.8977                 Page 67 of 75




                                                              Digitally signed by T. Leverett
                                   T. Leverett Nelson Nelson
                                                      Date: 2020.05.07 14:10:38 -05'00'
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                PageID.8978      Page 68 of 75




                     United States, et al. v. DTE Energy Co., et al., Consent Decree Signature Page


  FOR SIERRA CLUB


                                              By its Counsel:




  _________                            _______________________________
  Date                                        SHANNON FISK
                                              Managing Attorney
                                              Earthjustice
                                              1617 John F. Kennedy Blvd. Suite 1130
                                              Philadelphia, PA 19103




                                                 66
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20   PageID.8979   Page 69 of 75
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                 PageID.8980       Page 70 of 75


                                            APPENDIX A

                            ENVIRONMENTAL MITIGATION PROJECT


         1.      Defendants shall comply with the requirements of this Appendix and Section VI

  (Environmental Mitigation Project) of the Consent Decree to implement and secure the benefits

  of each project described in this Appendix.

         2.      Defendants shall propose and implement a plan to replace school buses and/or

  municipal transit buses, as described below. The project shall facilitate the replacement of

  existing public buses with new, more energy-efficient buses. Defendants shall maximize the

  environmental benefits of the project and shall seek and prioritize bus replacements with the

  greatest potential emissions reductions and those located in non-attainment and/or environmental

  justice areas, consistent with the applicable requirements of the Consent Decree and this

  Appendix. Defendants shall spend no less than $5.5 million in Project Dollars on the Bus

  Replacement Project.

         3.      Within 180 days of the Effective Date, Defendants shall submit a plan to EPA for

  review and approval, in consultation with Sierra Club, for the implementation of the Bus

  Replacement Project. Upon approval of the plan by EPA, Defendants shall implement the plan.

  The plan shall include:

                 a.      A plan for implementing the project;

                 b.      A summary-level budget for the project;

                 c.      A timeline for the project, with project spending to be completed within

  six years of the Effective Date;
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                   PageID.8981      Page 71 of 75



                 d.      A description of the anticipated environmental benefits of the project,

  including an estimate of the emission reductions expected to be realized, and the methodology

  and any calculations used in the derivation of such expected benefits; and

                 e.      The anticipated Project Dollars associated with each bus replacement.

         4.      Reporting. As part of the periodic reports required by Section IX (Periodic

  Reporting) of the Consent Decree, Defendants shall provide an update on the Bus Replacement

  Project. These reports shall continue until the conclusion of the Bus Replacement Project. The

  update shall address the steps taken by Defendants during the reporting period related to the Bus

  Replacement Project, including the vehicles replaced, the fueling infrastructure installed, the

  Project Dollars proposed to be credited for and actual cost of each vehicle and/or fueling

  infrastructure, and an updated schedule for integration of vehicles and related infrastructure into

  the fleets addressed by the Bus Replacement Project.

         A.      School Bus Replacements

         5.      To the extent Defendants’ Bus Replacement Project addresses school buses,

  Defendants shall follow the requirements of this Subsection A.

         6.      Defendants shall facilitate the replacement of public school buses (Eligible School

  Buses) with new buses (New School Buses), including any necessary fueling infrastructure,

  thereby reducing emissions of NOX and particulate matter. Defendants shall ensure that the

  replaced Eligible School Buses are fully scrapped and permanently removed from service.

         7.      To be eligible to participate in the Bus Replacement Project, the public school

  district must be located in the service area of Defendants’ System and own the Eligible School

  Bus(es) that will be replaced as part of this Project with the following exceptions:




                                                  A-2
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                    PageID.8982       Page 72 of 75



                 a.      Public school districts may apply with state-owned buses as long as they

  receive an authorized letter from the state agency that owns the buses allowing the school district

  to acquire New School Bus(es) and scrap the Eligible School Bus(es);

                 b.      Third-party school bus contractors who own Eligible School Bus(es)

  serving public school districts are eligible to participate in the program, however third-party

  school bus contractors who lease the proposed bus(es) to be replaced are only eligible if the

  remaining lease on the vehicle equals or exceeds three years; and

                 c.      Buses owned by Federal agencies are not eligible.

         8.      An Eligible School Bus is a bus that meets all of the following criteria:

                 a.      Is primarily used for the purpose of transporting 10 or more pre-primary,

  primary, or secondary school students to schools or homes;

                 b.      Is rated Class 3-8, as defined by the Department of Transportation’s

  vehicle service classifications;

                 c.      Has a Gross Vehicle Weight Rating (GVWR) of at least 10,001 pounds;

                 d.      Has accumulated at least 10,000 miles transporting students over the most

  recent 12 months, or has been in use for at least three days per week transporting students during

  the current school year;

                 e.      Is operated within Wayne County;

                 f.      Has a diesel-powered engine with a model year of 1996-2009; and

                 g.      Is able to start, move in all directions, and have all operational parts.

         9.      For a replacement to be considered eligible, the New School Bus must

                 a.      Be model year 2019 or later;




                                                   A-3
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                  PageID.8983       Page 73 of 75



                 b.      Operate in the same manner and over similar routes as the original school

  bus;

                 c.      Meet all applicable engine standards, certifications, and/or verifications

  and shall be retained and operated for its useful life; and

                 d.      Meet Federal safety standards and required warranties.

           10.   For the school bus replacement to be considered eligible, the school district must

  provide to Defendants, and Defendants must retain and provide to the Plaintiffs in Defendants’

  periodic report, documentation that each diesel bus that is being replaced is scrapped or rendered

  permanently disabled within 90 days of being replaced. More specifically:

                 a.      The preferred scrapping method is cutting a three-inch by three-inch hole

  in the engine block (the part of the engine containing the cylinders).

                 c.      A signed certificate of destruction and digital photos of the engine tag

  (showing serial number, engine family number, and engine model year), the destroyed engine

  block, and cut frame rails or other cut structural components, or other evidence of destruction, as

  applicable, shall be provided.

                 d.      Equipment and vehicle components that are not part of the engine or

  chassis may be salvaged from the unit being replaced (e.g. plow blades, shovels, seats, tires,

  etc.).

  B.       Transit Bus Replacements

           11.   To the extent Defendants’ Bus Replacement Project addresses transit buses,

  Defendants shall follow the requirements of this Subsection B.

           12.   Defendants shall replace transit buses (Eligible Transit Buses) with new buses

  (New Transit Buses), including any necessary fueling infrastructure, thereby reducing emissions



                                                   A-4
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                    PageID.8984       Page 74 of 75



  of NOX and particulate matter. Defendants shall ensure that the replaced Eligible Transit Buses

  are fully scrapped and permanently removed from service.

          13.    To be eligible to participate in the Transit Bus Replacement Project, the

  participant must own the Eligible Transit Bus(es) that will be replaced as part of this Project.

          14.    An Eligible Transit Bus is a bus that meets all of the following criteria:

                 a.      Is primarily used for public transportation for people in the transit bus

  district;

                 b.      Is rated Class 3-8, as defined by the Department of Transportation’s

  vehicle service classifications;

                 c.      Has a Gross Vehicle Weight Rating (GVWR) of at least 10,001 pounds;

                 d.      Has accumulated at least 10,000 miles transporting people over the most

  recent 12 months;

                 e.      Is operated within Wayne County;

                 f.      Has a diesel-powered engine with a model year of 1996-2009 or older; and

                 g.      Is able to start, move in all directions, and have all operational parts.

          15.    For a replacement to be considered eligible, the New Transit Bus must:

                 a.      Be model year 2019 or later;

                 b.      Operate in the same manner and over similar routes as the original bus;

  and

                 c.      Meet all applicable engine standards, certifications, and/or verifications

  and shall be retained and operated for its useful life; and

                 d.      Meet Federal safety standards and required warranties.




                                                   A-5
Case 2:10-cv-13101-BAF-RSW ECF No. 282 filed 07/22/20                     PageID.8985       Page 75 of 75



         16.       For the transit bus replacement to be considered eligible, the transit district must

  provide to Defendants, and Defendants must retain and provide to the Plaintiffs in Defendants’

  annual report, documentation that each diesel bus that is being replaced is scrapped or rendered

  permanently disabled within 90 days of being replaced, as described further in Paragraph 10 of

  this Appendix.




                                                    A-6
